--------------------------------------------------------------------------------

Exhibit 10.1

[image00002.jpg]
 
Master Services Agreement
 
This Master Services Agreement (the “Agreement”) is entered into to be effective
as of January 1, 2016 (the “Effective Date”), by and between INOVALON, INC., a
Delaware corporation, for its own behalf and on behalf of each of its affiliates
(collectively “Inovalon”), and Triple-S Advantage, Inc., administered by Triple-
S Advantage Solutions, Inc. (“TSA”) (collectively, “Client”).
 
Recitals
 

A. Inovalon is a provider of data-driven solutions for the assessment and
improvement of clinical and quality outcomes, care management, and financial
performance across the healthcare community. Amongst other solution suites,
Inovalon provides a suite of technology-enabled solutions designed to enhance
Clients’ member disease and co-morbidity identification, encounter facilitation,
assessment, data accuracy, documentation, care coordination, decision support,
and disease management so as to achieve a broader set of goals inclusive of
improving quality of care, clinical outcomes, cost reduction, data accuracy
improvement, and clarification of disease and co-morbidity, capitated, and
risk-adjusted reimbursement information on behalf of Client.

 

B. Client is a managed care organization offering one or more Medicare or
Medicaid health insurance and/or Part D prescription drug program products under
the Medicare Advantage program as described by the Centers for Medicare &
Medicaid Services (CMS) and/or Medicaid programs as described by various state
health programs in conjunction with CMS.

 

C. Client wishes to secure the services of Inovalon to provide medical claims
data analysis, medical records review, and other services related to the
accuracy of Medicare Advantage risk adjustment data upon terms and conditions
more fully described in this Agreement and its statements of work.

 

D. Inovalon and Client are parties to that certain Master Services Agreement
effective as of January 1, 2012 which terminates December 31, 2015 and wish to
enter into a new agreement as more specifically described herein.

 
Agreement
 
Now, Therefore, in consideration of the mutual covenants and promises contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:
 
1.       Services
 

1.1 Scope of the Services.

 

(a) Subject to the terms and conditions of this Agreement, Inovalon will perform
for Client the services set forth in Statement of Work #1 (Prospective
Advantage), Statement of Work #2 (INDICES), Statement of Work #3 (CAAS) and
Statement of Work #4 (CARA) (each an “SOW”) attached hereto and incorporated
herein (the “Services”).  Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the applicable SOW.  Additional
services may be added from time to time by execution of subsequent statements of
work, which services will be thereafter incorporated by reference into this
Agreement and will become part of the Services and as well be subject to the
terms and conditions of this Agreement.

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 2 of 15
 

(b) Client may request any changes to products or services at any time. Each
change of product or service will be documented in a change request form and
will be signed by both Client and Inovalon.  Inovalon will reasonably cooperate
with Client’s change requests; will respond to such requests within thirty (30)
days with the timeline for the change implementation; and will not unreasonably
withhold consent to changes.  Additionally, Client may request a change to the
composition of the Inovalon team serving Client based on a documented
performance or service concern of Client as determined in Client’s sole
discretion, including but not limited to the replacement of the account manager
assigned by Inovalon, and such request will be accommodated by Inovalon within
thirty (30) days of receipt.  Also, within sixty (60) days of a request by
Client, Inovalon will place an Inovalon employee on site at Client’s office for
ongoing service to Client.

 

1.2 Performance of the Services.

 

(a) Inovalon will abide by all applicable federal and state legal requirements
with respect to maintaining the confidentiality of Client data received in
connection with the Services.

 

(b) As a business associate of Client, Inovalon will abide by the privacy and
security requirements of the Administrative Simplification provisions of the
Health Insurance Portability and Accountability Act of 1996, as amended
(“HIPAA”), and with the terms and conditions of the Business Associate Agreement
attached hereto as Exhibit A.  Inovalon will provide its employees and agents
and will ensure that its subcontractors receive the necessary training regarding
the use and disclosure of PHI pursuant to HIPAA.

 

(c) In the event Inovalon discovers facts or encounters circumstances materially
impairing its ability to perform any of the Services set forth in a SOW,
Inovalon will advise Client and Client, at its discretion, may terminate any SOW
or the Agreement upon written notice subject to a thirty (30) day cure period
(“Cure Period”) as described in Section 3.2(b). If Inovalon has failed to cure
the breach within the Cure Period after the receipt of written notice of such
breach, Client may give a second notice to Inovalon terminating the applicable
SOW or the entire Agreement (excluding any service level or corrective action
penalties). Termination of this Agreement will be in addition to and not in lieu
of any other rights and remedies available to Client under the Agreement
(excluding any service level or corrective action penalties) or at law. A
transition process will commence after the second notice of termination is
received by Inovalon. Such transition process will include certain activities
such as data exchange at no cost.  Additional transition requirements will be
detailed in each applicable SOW and will include ongoing support from Inovalon
until all work is completed, data exchanged, and all tasks performed timely and
accurately, according to each SOW.

 

(d) During the term of this Agreement, Client may review the activities of
Inovalon, as they relate to the provision of the Services for Client.  Inovalon
will cooperate with Client (or its agents as the case may be) in connection with
these reviews; provided, however, that (i) Client will give Inovalon reasonable
prior notice of such reviews, (ii) Client will conduct each such review in a
manner that does not unreasonably interfere with the ongoing activities of
Inovalon, and (iii) each party will bear the entirety of its own expenses in
association with such reviews.  Furthermore, Client reserves the right to review
Providers’ and Members’ experience with Inovalon’s provision of Encounter
Facilitation and Face-To-Face Member Assessment services. Client may use
whichever methods it deems necessary to gather information regarding to Members’
and Providers’ experience with Inovalon, including, but not limited to, the
performance of surveys. If Client encounters 50% of negative feedback from
Members and/or Providers based on a statistically relevant survey, Client and
Inovalon will agree to a corrective action plan as described in Section 9 of
this Agreement.

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 3 of 15
 

(e) Inovalon will comply with all reporting, file, service, and all other
responsibilities as set forth in each SOW. Inovalon will provide Client at
least, but not limited to, the reports listed in the Report Inventory attached
to this Agreement as Exhibit C.   For the sake of clarity, every file and report
will be processed and filed within the timelines and completeness standards as
defined in the applicable SOW. If Inovalon does not comply with one hundred
percent (100%) of such standards for file processing, services, and all other
responsibilities, Section 9 will apply. If Inovalon discovers any error or
exception within the data delivered or made available to Client within any
report, platform, or service, Inovalon will notify Client within twenty four
(24) hours and shall take steps to promptly correct such error or exception.
Notwithstanding Inovalon’s compliance with this notification and correction
requirement, Section 9 will apply.

 

(f) Inovalon will provide a custom dashboard containing all specific data and
reporting as detailed in each SOW. For example, such dashboard shall include,
but not be limited to, the following:

 

(i) Medical Record Review Activities (only to the extent SOW #4 (CARA) remains
effective):

 
A.  The number of targeted CEDI Member Medical Records;
 
B.  The number of digitized medical records;
 
C.  The number of medical records still pending initial review, including the
days in aging; and
 
D.  The number of medical records that are completed (completed means submitted
through a CMS Risk Adjustment Processing System “RAPS” file and Encounter Data
Submission “EDS” file).
 

(ii) ePASS Processing (only to the extent SOW #1 (Prospective Advantage) remains
effective):

 
A.  The number of Member Assessment SOAP Notes completed through ePASS submitted
by submission date and submitted through a RAPS File and EDS file;
 
B.  The number of Member Assessment SOAP Notes in ePASS pending to be completed;
and
 
C.  The number of Member Assessment SOAP Notes completed through ePASS pending
to be reviewed by Inovalon, including the days in aging.
 

(iii) Face-To-Face Member Assessments (only to the extent SOW #1 (Prospective
Advantage) remains effective):

 
A.  The number of Face-To-Face Member Assessments that will be targeted;
 
B.  The number of Face-To-Face Member Assessments already completed at home;
 
C.  The number of Member Assessment Encounter SOAP Notes pending to be reviewed,
including the days in aging; and
 
D.  The number of Member Assessment Encounter SOAP Notes that are completed
(completed means submitted through a RAPS file and EDS file).
 

(iv) Aggregation activities (only to the extent SOW #3 (CAAS) remains
effective):

 
A.  The number of medical records or health assessment forms supporting codes
submitted by Client pending review (coding) including days in aging; and

--------------------------------------------------------------------------------

Master Services Agreement
Page 4 of 15
 
B.  The number of medical records or health assessment forms supporting codes
submitted by Client that are completed (completed means through RAPS file and
EDS file).
 

(v) For all active SOWs, Inovalon will provide member level report containing
number of HCCs targeted and collected by intervention (including source,
provider specialty, place of service, and any other agreed upon fields).

 
If Inovalon does not comply by having all the data displayed in the custom
dashboard as detailed in each SOW, Section 9 will apply. At Client’s request,
Inovalon will provide explanations and documentation relating to all data
produced by Inovalon in its reports, dashboards, and other services (the
“Deliverables”), that are reasonably sufficient for Client to have a clear
understanding of the methodology used by Inovalon to generate, and the results,
of such Deliverables.
 

(g) In performing services under the Agreement, Inovalon will comply with all
requirements set forth in the Medicare Advantage Addendum attached hereto and
incorporated into the Agreement as Exhibit B.

 

(h) The parties will hold a weekly teleconference during the term of the
Agreement to discuss Inovalon’s performance under the Agreement and address any
issues regarding the Services.  When a concern or question relating to the
Services is raised in one of these weekly teleconferences by Client, Inovalon
will respond to such concern or question within three (3) business days with
either (i) a report on the resolution of the issue or answer to the question or
(ii) a report acknowledging the issue or question and a timeframe by which
Inovalon will resolve the issue or respond to the question. If Inovalon does not
comply with subsection 1.2 (h), Section 9 will apply.

 

(i) If as a result of any error or omission made by Inovalon or any conflict of
interest caused by Inovalon in performing Services, CMS or another government
agency imposes a penalty on or assesses interest against Client, Inovalon will
pay to Client the portion of penalties resulting from Inovalon’s error or
omission or from any conflict of interest caused by Inovalon, subject to any
limitation of liability described in Section 7.3. This obligation is in addition
to any other penalty and indemnification obligations of the parties under this
Agreement, and this section shall survive termination of the Agreement or any
SOW. Client reserves the right, at its option, to terminate the Agreement for
the causes described in this sub-section 1.2(i). Termination of this Agreement
will be in addition to and not in lieu of any other rights and remedies
available to Client under the Agreement (excluding any service level or
corrective action penalties) or at law.

 

(j) Additional Reporting Requirements.  Failure to comply with this Section
1.2(j) may result in penalties as described in Section 9.

 

(i) Provided Client gives Inovalon an estimate by month of the Member Population
by October 1, 2015 for the 2016 calendar year (and by July 1, 2016, for the 2017
calendar year) Inovalon will deliver to Client by November 1, 2015 for the 2016
calendar year (and by August 1, 2016 for the 2017 calendar year) a cost
structure worksheet (detailing all estimated activities and associated cost for
each calendar year of the Agreement) for Client approval.  This worksheet shall
be submitted and will be revised as needed during the calendar year and is
intended to be used by Client for budget preparation.

 

(ii) To the extent applicable to the Services, Inovalon will deliver a monthly
Risk Adjustment Data Information Attestation to Client attesting that all
activities that have been performed and that all data submitted are correct,
complete, and truthful to the best of Inovalon’s knowledge.

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 5 of 15
 

(iii) Beginning January 2016, Inovalon will provide monthly results of
performance on quality metrics from the reviews and audits performed by Inovalon
of activities including, but not limited to, the following:

 
A. Quality performance insight and reporting;
 
B. Face-To-Face Member Assessments performed by Inovalon’s subcontracted
providers as part of SOW #1 (Prospective Advantage);
 
C. Outreach percentage of calls performed and completed to members as part of
SOW #1 (Prospective Advantage);
 
D. Telephone numbers from members or providers that are disconnected or
incorrect; and
 
E.  For SOW #1 (Prospective Advantage) and SOW #4 (CARA), Inovalon will ensure
that the diagnoses provided in the RAPS files will be provided in the EDS
files.  Inovalon will submit EDS Files in a format that is compliant with CMS’s
contractor or Client’s submission system.
 

(iv) Using the reports described in Section 1.2(j)(iii)(A) above, Inovalon will
incorporate into its medical record reviews process and internal training a
coding quality analysis with the goal of improving coding accuracy.

 

(k) Audits.  Client reserves the right to audit Inovalon’s compliance with the
Agreement at any time while the Agreement is in effect, and for one year after
the Termination Date (except that there shall be no time limit on audits either
related to or initiated by a government agency audit request or investigation or
in connection with a lawsuit or audit initiated by Client triggered by a
government audit. These audits will include, but are not limited to, the Risk
Adjustment Data Validation (RADV) process.  In connection with audits under this
Agreement, Inovalon will make available records and information of its
subcontractors (or Downstream Entities as defined in Exhibit B) related to the
services provided under this Agreement, as described in more detail in Section
3.1 of Exhibit B (Medicare Addendum). Client will provide Inovalon with
reasonable prior notice of such audit (if the audit is initiated by Client and
not a regulatory entity) or once Client is notified of an audit by federal or
local regulators.  Inovalon shall cooperate with any form of audit, internal or
external, including those performed by CMS or another government agency or by
Client and/or its agents, as the case may be. If as a result of a finding
regarding Inovalon’s Services performed on behalf of Client, CMS or another
government agency imposes a penalty on or any other fine or assessment
(including but not limited to interest) against Client, Inovalon will reimburse
Client in accordance with Section 1.2(i) of this Agreement. In case of a finding
by Client, CMS or another government agency, Inovalon shall submit a corrective
action plan within the required timeframes established. The Corrective Action
Plan will contain information including, but not limited to: Root Cause
analysis, Activities to correct the finding to avoid recurrence, responsible
person, due date monitoring activities and training, among others. The remedies
set forth in this Section 1.2 (k) of the Agreement shall be in addition to and
not in lieu of any other rights and remedies available to Client under the
Agreement (excluding any service level or corrective action penalties) or at
law.  In addition, upon request by Client, Inovalon will provide its annual
Statement on Standards for Attestation Engagements (SSAE No. 16) SOC 1 Type 2
(or equivalent) audit reports to Client.  Such report will be considered
confidential and proprietary to Inovalon.

 

(l) RAPS and EDS Files.  Inovalon shall prepare and process RAPS files under
each SOW in accordance with CMS regulations and instructions. RAPS files must be
complete and accurate based on the information provided to or collected by
Inovalon and submitted to Client timely, at least monthly or as mutually agreed
upon by Client and Inovalon. During the period beginning four (4) weeks prior to
the due date for RAPS files under SOW #4 (CARA) to be submitted to CMS (the
“Sweep Period”), RAPS will be submitted at weekly intervals if reasonably
requested by Client to enable Client to submit its files before the end of the
Sweep Period.  For SOW #1 (Prospective Advantage) and SOW #4 (CARA), every RAPS
file shall be accompanied by an EDS file (except for claims RAPS).

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 6 of 15
 

1.3 Client Responsibilities.  To assist Inovalon in the performance of its
responsibilities under this Agreement, Client agrees to perform the following
duties:

 

(a) To provide for those Client responsibilities set forth on the statements of
work attached hereto or as may be added by amendment to this Agreement.

 

(b) To provide Inovalon with all information reasonably required for the
provision of the Services.

 

(c) To notify Inovalon, in writing, with regard to any operational matter not
acceptable to Client.  Inovalon will acknowledge in writing to Client its
receipt of such written notice within seven business days following such
receipt.  Inovalon will thereafter, but in no event later than 14 days after its
receipt of such written notice, take every reasonable action necessary to
correct such matter and if not, it shall be considered a material breach subject
to termination by Client as provided in Section 3.2(b) of this Agreement.

 
2.      Inovalon Status; Client Decisions
 

2.1 Independent Contractor Status.  Inovalon is an independent contractor
performing certain project management, data processing and analysis services for
Client and is not an employee, agent, representative, officer, or partner of
Client.  Except as expressly set forth in this Agreement, Inovalon has no power
or authority to act for, represent, or bind Client in any manner.  Nothing
contained in this Agreement will be deemed to create any relationship between
the parties other than that of a principal and independent contractor.

 

2.2 Inovalon Services and Client Decisions.  The parties acknowledge the
importance of risk adjustment related data that is submitted to CMS for the
purpose of calculating reimbursement by the federal government to Client for its
Medicare Advantage plans, as well as the legal risk associated with any
submissions by Client of inaccurate or unsubstantiated diagnosis codes for
members.  Inovalon agrees to provide Client with accurate and substantiated
diagnosis-related information and other data that can be relied upon by Client
to make decisions about what information may be submitted to CMS for the purpose
of reimbursement under Client’s Medicare Advantage plans.

 
3.       Term and Termination
 

3.1 Term.  This Agreement and the SOWs will remain in effect until December 31,
2017, the “Termination Date.” A transition process shall begin sixty (60) days
prior the Termination Date, which will include the items specifically called out
in each applicable SOW. All services being performed under one or more SOWs will
be completed within ninety (90) days following the Termination Date, all as more
specifically set forth in the applicable SOW.  Such transition process will
include ongoing support from Inovalon until all interventions scheduled prior to
the Termination Date are performed, data exchanged, and all tasks relating to
Inovalon’s Services are performed timely and accurately, according to CMS and
Puerto Rico Health Insurance Administration (ASES by its Spanish acronym)
regulations. Upon termination of the Agreement, the parties agree that Inovalon
will provide the transition services described in this Section 3, as outlined
within the Cost of Transition Period applicable to each SOW.

 

3.2 Termination.  This Agreement will terminate upon occurrence of any of the
following events:

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 7 of 15
 

(a) Upon written notice to Client for any failure to make payments to Inovalon
when due, which failure remains uncured for a period of thirty (30) days after
receipt by Client of written notice of such breach;

 

(b) Upon written notice to the breaching party for a material breach of the
Agreement (other than for failure to pay), which breach remains uncured for a
period of thirty (30) days after receipt of written notice specifying the
breach; or

 

(c) Either party is adjudged bankrupt, makes a general assignment for the
benefit of creditors, seeks reorganization under bankruptcy or insolvency laws,
or a proceeding relating to bankruptcy or insolvency laws is commenced against
the other party.

 

(d) In the event of a termination of this Agreement for breach of this Agreement
by Client, notwithstanding anything herein to the contrary, Client will be
responsible for all of the fees which would have otherwise been due under this
Agreement for the remainder of the term if not for such breach.

 

(e) In no event shall this Agreement survive upon termination of the Services
set forth in Statement of Work #1 (Prospective Advantage), Statement of Work #2
(INDICES), Statement of Work #3 (CAAS) and Statement of Work #4 (CARA), as well
as any other additional services which may be later added by execution of
subsequent statements of work incorporated by reference into this Agreement.

 

3.3 Survival.  Notwithstanding anything to the contrary contained in this
Agreement, the provisions of Sections four (4), five (5), six (6), seven (7),
eight (8) and Exhibit A will survive any termination, expiration or cancellation
of this Agreement, regardless of the basis for such termination or cancellation.

 
4.       Payments
 

4.1 Fees.  Client will pay Inovalon for the Services in accordance with the
reimbursement and payment schedules set forth in any SOW attached hereto and
except as specified in any SOW, Inovalon will invoice Client for the Services
provided on a monthly basis in arrears.  Invoices will be entirely accurate,
state all charges broken down by each SOW, and specify the measurement unit for
each category of service. In case of any increments in cost, each additional
increment will also be broken down by category and unit.  Individual invoices
will be made for each SOW, and Inovalon will provide a monthly attestation as to
the accuracy of invoices submitted, in a form satisfactory to Client.

 

4.2 Payment Term.  Payment to Inovalon is due thirty (30) days from the date of
receipt of the undisputed invoice by Client provided, however, that this thirty
(30) day period shall not begin to run unless and until Client receives an
invoice that meets all of the requirements set forth in Section 4.1 above.

 

4.3 Late Charges.  If any undisputed fee for services by Inovalon is not paid by
the due date thereof, interest will accrue from such due date at a rate equal to
one point five percent (1.5%) per month.  Client will pay such interest upon
demand by Inovalon that will be in addition to the amounts charged by Inovalon
for its services.  The amount of interest payable pursuant to this provision
will not exceed the maximum effective rate of interest permitted to be paid
under applicable law.  If such amounts result in an effective rate of interest
in excess of the maximum as permitted under applicable law, then the amount
payable pursuant to this provision will be reduced to the highest amount
permitted under such applicable law.

 

4.4 Annual Adjustments.  Each of the fees outlined within any SOW will be
subject to adjustment on an annual basis with the first adjustment occurring on
January 1, 2017 (the “Annual Adjustment”) which will be equal to 1.5% over the
previous annual period of this Agreement.  As soon as practicable following each
anniversary of the effective date of the applicable SOW, Inovalon will notify
Client in writing of the occurrence and amount of any Annual Adjustment, which
will be reflected in invoices issued thereafter.

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 8 of 15
 

4.5 Additional Payment Terms.

 

(a) Identified credits due to Client, including but not limited to credits due
as a result of penalties imposed under this Agreement, will be applied by
Inovalon in the next month’s invoice for which the credit applies. If credits
cannot be applied to future fees because the Agreement has terminated, Inovalon
will pay Client the amount of the credit.

 

(b) Inovalon will make available supporting reports for invoices to enable
Client to audit and verify charges for Services performed.

 

(c) Client will reimburse Inovalon for travel expenses incurred in performing
Services only if such expenses are directly attributable to the Services
performed for or provided to Client. Inovalon will provide appropriate vouching
documentation for all expenses. Client will reimburse Inovalon for any expense
that Client has pre-approved in writing. Notwithstanding the foregoing, Client
will not pay any expenses incurred or caused by any error or omission of
Inovalon, or any of its officers, directors, employees and agents.

 

(d) Inovalon will provide support services in addition to the Services described
in this Agreement and the SOWs to Client at the rates described in each SOW.

 
5.       Proprietary Information; Rights, Use, and Ownership
 

5.1 Definition.  The parties acknowledge that both parties may own, utilize, and
develop certain Proprietary Information (as defined herein) during the course of
the Agreement and in furtherance of their respective obligations thereunder,
which is privileged and confidential.  “Proprietary Information” includes trade
secrets and computer programs and software (including source codes), processes,
technical information, know-how, plans, specifications, identity of customers
and suppliers, financial information, and other proprietary or confidential
information related to the Services and business affairs of the party which is
treated as confidential by such party; provided, however, that Proprietary
Information will not include information which is known or becomes known to the
public in general (other than by a breach of this provision), is or has been
independently developed or conceived by the other party without the use of the
first party’s Proprietary Information, or is or has been made known or disclosed
to the other party by a third person without a breach of any obligation of
confidentiality such third person may have to the first party.  All such
information shall be deemed Proprietary Information whether or not identified as
such prior to or at the time of disclosure.

 

5.2 Use, Disclosure.  The parties agree that both parties will disclose
Proprietary Information to the other party only to the extent that such
information is necessary to conduct the Services.  With respect to any
Proprietary Information disclosed by a party (the “Disclosing Party”) to the
other party (the “Receiving Party”) the Receiving Party will not report,
publish, transfer or otherwise disclose such information to any person, company
or other entity (except that such disclosure may be provided to an affiliated or
contracted or subcontracted entity or person who is bound by formal contract,
including confidentiality provisions of materially similar nature, with
Receiving Party) without the prior written consent of the Disclosing Party or
except as otherwise expressly permitted by the terms of this Agreement, and the
Proprietary Information will not be utilized for the detriment or intended
detriment of the Disclosing Party, including the solicitation of any of that
party’s customers, members or employees.  If any court or government agency
requires either party to disclose Proprietary Information covered by this
Agreement, then the required party may make any disclosure required by law.  In
such situation the required party will provide other party with prompt notice of
any such requirement prior to disclosure of the information and consult them,
whenever possible in responding to it. Upon request of the Disclosing Party
after expiration or earlier termination of this Agreement, unless otherwise
stated in this Agreement the Receiving Party shall immediately cease using and
within thirty (30) days following request shall promptly redeliver to the
Disclosing Party all Proprietary Information and any other material containing
or reflecting any Proprietary Information, including but not limited to all
tangible materials, as well as all machine-readable media which in any way
relate to the Proprietary Information.  Receiving Party agrees not to retain any
copies, extracts or other reproductions in whole or in part of the above
materials, whether tangible or stored in any computer memory or storage medium;
or if the Disclosing Party directs in writing, destroy all Proprietary
Information disclosed in or reduced to tangible form including all documents,
memoranda, notes, summaries, compilations, analyses, notes and other writings
whatsoever, and any copies thereof, prepared by the Recipient or its
Representatives based on, or  derived from the Proprietary Information, and such
destruction shall be certified in writing to the Disclosing Party by an
authorized officer supervising such description.  If it is necessary for any
legal or regulatory requirement, Recipient is allowed, previous notification to
Disclosing Party, to maintain one copy of the above mentioned documents.  The
parties acknowledge that no license is created by the use of the Proprietary
Information beyond that which is contemplated within the scope of this
Agreement.  It is further acknowledged and understood that Inovalon may use
de-identified data and other Inovalon Intellectual Property, independently and
in aggregation with other healthcare data, to perform analysis, including
disease trends, statistical and internal system analytics, and such other
analytics as Inovalon may perform from time to time for the improvement of
healthcare and industry-related insights, as well as additional analytics
related to assessment of the member population and opportunities to improve the
payment, treatment and healthcare operations of Client.

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 9 of 15
 

5.3 Client Right to Use Inovalon Intellectual Property.  Inovalon hereby grants
to Client a royalty-free, perpetual license and the right to use, copy, and
maintain Inovalon Intellectual Property (defined below) and data that has been
fully paid for by Client and provided to or collected by Inovalon for Client for
the purposes of Client’s: (a) CMS reporting, regulatory, and quality management;
(b) internal or external evaluations; and (c) other purposes that do not violate
the provisions of this Agreement.

 

5.4 Ownership of Intellectual Property.  Inovalon is the sole owner of all
Inovalon -created deliverables; data collection, processing, analysis, review,
and reporting tools; data processing and management systems or processes,
including all tangible and intangible items, the MORE2 Registry,  processes, or
information collected, clarified, processed, or incorporated therein or thereby;
and all copyrights and other intellectual property rights pertaining thereto
(collectively, the “Inovalon Intellectual Property”).  Moreover, it is
understood that data may be utilized by Inovalon to influence and inform its
Services and enhance analytical insights, which become part of the Inovalon
Intellectual Property.  Without limiting the generality of the foregoing, it is
expressly acknowledged that Inovalon Intellectual Property includes the marks
“CARA”, “CAAS”, “ChaseWise”, “CCS Advantage”, “CareSync Advantage”, “CQM”, “EMR
Acceleration”, “ePASS”, “HEDIS Advantage”, “iDCT”, “INDICES”, “Insights”, “MORE²
Registry”, “PCIS”, “Prospective Advantage”, “QSFD”, “QSI”, “Quality Spectrum
Hybrid Reporter”, “Star Advantage”, and all other trade, service, and other
marks of Inovalon, all rights to which are held by Inovalon and expressly
retained thereto.  If any such Inovalon -created deliverables or other Inovalon
Intellectual Property may, by operation of law, be considered “works made for
hire” (or if ownership of all right, title and interest of copyrights therein
will not otherwise vest exclusively in Inovalon), then Client will be deemed to
have hereby automatically assigned, without further consideration, the ownership
of all copyrights therein to Inovalon, its successors and assigns.  Inovalon,
its successors, and assigns will have the right to obtain and hold in its or
their own name copyrights, registrations and any other protection available in
the foregoing.  Client agrees that it will not market, parcel, distribute, sell
or otherwise communicate the Inovalon Intellectual Property without the express
written consent of Inovalon.  Moreover, it is acknowledged and understood that
Inovalon will have a royalty-free, perpetual license to use or incorporate into
the Inovalon Intellectual Property any suggestions, enhancements requests,
recommendations or other feedback provided by Client.  Notwithstanding anything
herein to the contrary, to the extent Client engages Inovalon to perform custom
work and deliverables, the parties will detail such custom work and deliverables
in writing and such custom work and deliverables will be considered “works made
for hire.”

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 10 of 15
 

5.5 Equitable Relief.  Since a remedy at law for any breach or attempted breach
of the provisions of this Section 5 will be inadequate, either party hereto will
be entitled to specific performance and injunctive or other equitable relief,
without bond, in case of any such breach or attempted breach, in addition to any
remedies available at law.  No remedy conferred on Disclosing Party by any of
the specific provisions of this Section 5.5 is intended to be exclusive of any
other remedy, and each and every remedy shall be cumulative and shall be in
addition to every other remedy given or now or later existing at law or in
equity or by statute or otherwise. The election of one or more remedies by the
Disclosing Party shall not constitute a waiver of the right to pursue other
available remedies.  If legal action is required for the enforcement of the
terms of this Section 5, the prevailing party shall be entitled to recover any
and all of its costs and expenses, including without limitation reasonable
attorney’s fees.

 
6.       Resolution of Disputes
 

6.1 Duty to Negotiate in Good Faith.  If a party has reason to believe the
existence of a dispute in connection with this Agreement and the Services
provided hereunder, it will give written notice to the other party, describing
the dispute and a proposed resolution.  The parties will then meet as soon as
practicable thereafter and negotiate in good faith to resolve the dispute.

 

6.2 Arbitration.  If the dispute cannot be resolved by way of direct negotiation
within thirty (30) days of notice of a dispute having been given as described
above, the dispute will be decided by arbitration upon initiation by either
party, which will be conducted by a single arbitrator and, except as otherwise
expressly provided herein, in accordance with the complex commercial dispute
rules of the American Arbitration Association, unless the parties mutually agree
that another arbitration provider and its binding arbitration rules will be used
in this case.  The arbitration will be conducted in Miami, Florida unless the
disputing parties mutually agree otherwise.  In the event that there will be
more than one dispute to be arbitrated, the parties agree that all pending
disputes will be consolidated to the extent feasible.  Within thirty (30) days
of the hearing, the arbitrator will render a decision concerning all contested
issues considered during the arbitration and the arbitrator will notify the
parties in writing of his or her decision, setting forth the arbitrator’s
findings of fact and conclusions of law and the dollar amount, if any, awarded. 
Unless the parties mutually agree otherwise, the arbitrator may fix his or her
compensation.  The fees of the American Arbitration Association (or other agreed
upon provider) and of the arbitrator will be paid equally by the parties, unless
the arbitrator determines that a particular party has prevailed on all major
substantive issues presented, in which case the fees and costs will be paid by
the party not so prevailing.  This agreement to arbitrate will be specifically
enforceable under the Florida Arbitration Act.  The arbitrator’s decision will
be final, and judgment, including specific enforcement of the decision, may be
entered upon the decision in any court of competent jurisdiction in accordance
with applicable law.  The amount of any dollar award, including applicable fees
and costs of the prevailing party, will be paid in cash by the party not so
prevailing to the prevailing party, within thirty (30) days following the date
of such award.  In the event that payment is not made within the time period
provided herein, the prevailing party will have the right to commence an action,
at law or in equity, in any state or federal court in the State of Florida to
have the decision of the arbitrator enforced.  In the event such an action is
filed, the costs of such action (including in-house counsel fees) will be borne
by the party against whom such performance is sought.  A pending arbitration
will not extend the term of this Agreement or affect any termination provided
for hereunder.  All statutes of limitations will be tolled from the date of
giving notice of the intention to submit to arbitration and for ninety (90) days
after the delivery of the arbitrator’s written determination.

 

6.3 Equitable Relief.  To the extent that the arbitrator acting under the
applicable rules of the American Arbitration Association (or other agreed upon
provider) and pursuant to Florida law does not have legal jurisdiction and
authority to impose injunctive or other equitable relief, a party seeking the
same will be entitled to pursue the same through court litigation.  Such action
may be pursued during, after or in lieu of arbitration.  Any such action will be
pursued only in the state or federal courts with requisite jurisdiction located
in Miami, Florida.

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 11 of 15
 
7.       Indemnification; Limitation of Liability; Disclaimer; Insurance
 

7.1 Indemnification of Inovalon.  Client will indemnify and hold Inovalon and
its officers, directors, employees, agents, consultants, affiliates, and
representatives harmless from and against any and all actions, suits,
proceedings, liabilities, losses, damages, judgments, fines, amounts paid in
settlement, losses, costs and expenses which may arise out of acts or omissions
of Client or its officers, directors, employees, agents, consultants,
affiliates, and representatives in the performance of Client’s responsibilities
under this Agreement or which may arise out of any action or decision taken,
made, or authorized by Client.  Additionally, Client will indemnify Inovalon to
the extent Inovalon acts specifically at the direction of Client.

 

7.2 Indemnification of Client.  Inovalon will indemnify and hold Client and its
officers, directors, employees, agents, consultants, affiliates, and
representatives harmless from and against any and all actions, suits,
proceedings, liabilities, losses, damages, judgments, fines, amounts paid in
settlement, losses, costs and expenses which may arise out of acts or omissions
of Inovalon or its officers, directors, employees, agents, consultants,
affiliates, and representatives in the performance of its or their
responsibilities under this Agreement.

 

7.3 Limitations of Liability.  Except for any intentional infringement of a
party’s proprietary rights as provided in Section 5, in no event will either
party hereto be liable to the other party under this Agreement or otherwise for
any special, consequential, punitive, exemplary, reliance, indirect or
incidental damages, whether under theories of contract, tort, or otherwise, even
if such damages were foreseeable.  In addition, in no event will either party’s
liability arising out of or related to this Agreement exceed the sum of fees
paid by Client for the SOW giving rise to the liability during the one-year
period immediately preceding the date the cause of action arose. 
Notwithstanding the foregoing limitation, for (i) government fines due solely to
a party’s acts or omissions or (ii) liability resulting from False Claims Act
litigation, in no event will either party’s liability arising out of or related
to this Agreement exceed the greater of (A) Ten Million Dollars ($10,000,000) or
(B) the sum of fees paid by Client for the SOW giving rise to the liability
during the one-year period immediately preceding the date the cause of action
arose.

 

7.4 Disclaimer.  To the extent Inovalon develops measures for Client, the
development of such measures and related materials regarding Client in no way
constitutes a warranty by Inovalon to Client, Client’s enrollees or any other
third parties with respect to the quality or nature of health services provided
to enrollees.  Furthermore, Client acknowledges that Inovalon shall not be
liable for any disclosure or dissemination of measures.  Except as expressly
provided herein, Inovalon makes no warranties of any kind, whether express,
implied, statutory, or otherwise and specifically disclaims all implied
warranties, including any warranties of merchantability or fitness for a
particular purpose, to the maximum extent permitted by applicable law.

 

7.5 Insurance.  Inovalon shall procure and maintain at its own expense, in full
force and effect at all times, (including without limitation, the timely payment
of all premiums), during which the Services are rendered under this Agreement:
(a) Professional Liability coverage with limits in the amount of $1,000,000 per
occurrence and $3,000,000 in the aggregate; (b) Workers Compensation and
Employer’s Liability Insurance with the minimum limits of $1,000,000; and (c)
Comprehensive General Liability insurance with combined single limit for bodily
injury and property damage in the amount of $2,000,000.  Inovalon will provide
to Client a certificate of insurance each year upon Client’s request.

 
8.       Miscellaneous
 

8.1 Notices.  All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by facsimile
or electronic mail (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth on the signature page below (or to such other addresses and
facsimile numbers as a party may designate by notice to the other party).

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 12 of 15
 

8.2 Mutual Agreement Not to Solicit Employees.  During the term of this
Agreement and for a period of one year thereafter, neither party will, either
directly or indirectly, on its own behalf or on behalf of others, solicit,
divert or hire away, or attempt to solicit, divert, or hire away, any person
employed by the other party, whether or not such employee is a full-time
employee or a temporary employee of, consultant to, or independent contractor to
such other party and whether or not such employment or engagement is pursuant to
written agreement and whether or not such employment or engagement is for a
determined period or is at will.  Notwithstanding the foregoing, this provision
is not intended to preclude a party from hiring persons responding to a general
solicitation, provided such party does not knowingly violate the provisions of
this Section 8.2 or conduct such general solicitation in a manner intended to
circumvent the terms thereof.

 

8.3 Entire Agreement and Modification.  Except as described in this Section 8.3,
this Agreement, together with all referenced and attached exhibits, contains the
entire agreement between the parties hereto, supersedes all prior agreements,
arrangements, or understandings between the parties and constitutes a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.  This Agreement may not be modified or amended
except by a written agreement duly signed by persons authorized to act on behalf
of the party to be charged with the amendment.

 

(a) 2012 Agreement.  It is understood that this Agreement is replacing the
Master Services Agreement effective as of January 1, 2012 (the “2012
Agreement”).  The 2012 Agreement will become null and void upon the Effective
Date and neither party will have any further rights or obligations to the other
under the 2012 Agreement.  Notwithstanding the foregoing, any CARA Processes in
process as of the Effective Date (namely, the 2015 RRO Process) will be governed
by the terms and conditions of Statement of Work #5 to the 2012 Agreement.  For
the sake of clarity, the RRO Process for the 2015 calendar year RRO Process DOS
Period will be performed and invoiced as described in Statement of Work #5 to
the 2012 Agreement.

 

8.4 Limited Consent.  The parties mutually agree to allow the other the use of
its name and associated marks for purposes of client references and otherwise
identifying the presence of the relationship and both parties acknowledges that
they have no ownership right or interest in the trademarks or trade names of the
other party.  In the setting of a party desiring or otherwise needing to make a
public announcement, both parties agree to cooperate in good faith and will have
the right to review the relevant portions of such announcement containing
reference to its name or marks, and use of the other party's name and/or marks
will be allowed with the consent of such party, which consent will not be
unreasonably withheld or delayed.  Inovalon recognizes and agrees that no public
use of Client’s  trademarks and trade names may be made without Client’s prior
approval not to be unreasonably withheld or delayed and will cooperate with
Client in order to comply with Client’s requirements and rules with respect to
the co-branding of any materials and use of trademarks and trade names.

 

(a) Since a remedy at law for any breach or attempted breach of the provisions
of this Section 8.4 will be inadequate, either party hereto will be entitled to
specific performance and injunctive or other equitable relief, without bond, in
case of any such breach or attempted breach, in addition to any remedies
available at law.  No remedy conferred on the Client by any of the specific
provisions of this Section is intended to be exclusive of any other remedy, and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given or now or later existing at law or in equity or by statute or
otherwise. The election of one or more remedies by the Client shall not
constitute a waiver of the right to pursue other available remedies.  If legal
action is required for the enforcement of the terms of this Section, the
prevailing party shall be entitled to recover any and all of its costs and
expenses, including without limitation reasonable attorney’s fees.

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 13 of 15
 

8.5 Assignments, Successors and Third-Party Rights.  Neither party may assign
any of its rights under this Agreement without prior written consent of the
other party; provided, however, such consent will not be necessary in connection
with an assignment on the part of either party of this Agreement to (a) an
affiliate of such party as a part of any reorganization or corporate
restructuring including a merger or similar transaction, or (b) a third party
upon the acquisition by such third party of materially all of the business and
assets of the respective party.  Subject to the preceding sentence, this
Agreement will apply to, be binding in all respect upon and inure to the benefit
of the respective successors and permitted assigns of the parties.  Nothing
expressed or referred to in this Agreement will be construed to give any person
other than the parties to this Agreement any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement.  This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and permitted assigns.

 

8.6 Force Majeure; Limitations of Data Accuracy.  Neither party will be liable
to the other or be deemed to be in breach of this Agreement for any failure or
delay in rendering performance arising out of causes beyond its reasonable
control and without its fault or negligence.  Such causes may include acts of
God or of a public enemy, acts of terrorism, earthquakes, floods, fires,
epidemics, riots, quarantine restrictions, strikes, freight embargoes, or
unusually severe weather.  Dates or times of performance will be extended to the
extent of delays excused by this section.  The parties will promptly inform and
consult with each other as to the existence and nature of such delay.  Moreover,
both parties acknowledge that the accuracy and completeness of the Services may
be limited by inaccuracies and incompleteness, if any, within data provided by
Client to Inovalon.

 

8.7 Maintenance of Copies / Duplicate Records.  Notwithstanding anything herein
to the contrary, if Inovalon has delivered to Client a complete copy of all MRR
Data Sets, all resulting RAPS Files and EDS files, and all reports provided by
Inovalon in the provision of the Services, Inovalon may destroy any copies of
any or all data, associated reports, or records maintained by Inovalon in
association with Client or the services provided to Client and Inovalon will be
under no further obligation to maintain any copies of data or records that
duplicate the data and records provided to Client hereunder.

 

8.8 Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction or an arbitrator pursuant
to Section 6.3 hereof, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

8.9 Section Headings, Construction.  The headings of sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation.  All words used in this Agreement will be construed to be of
such gender or number as the circumstances require.  Unless otherwise expressly
provided, the word “including” does not limit the words or terms preceding it.

 

8.10 Governing Law.  This Agreement will be governed by and interpreted pursuant
to the laws of the State of Florida without regard to conflicts of laws
principles.

 

8.11 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
instrument, and will become effective when there exist copies hereof (by
facsimile or otherwise) which, when taken together, bear the authorized
signatures of each of the parties.

 

8.12 Subcontractors.  Except for in connection with the subcontracting of
various administrative / back-office processes inherent in the day-to-day
operations of Inovalon, Inovalon shall obtain written approval from Client
before engaging with any outside firm, through subcontracts or otherwise, to
provide any of the services contracted herein. No later than five (5) business
days following execution of this Agreement (for calendar year 2016) and
September 1 2016 (for calendar year 2017), Inovalon will submit a list of
proposed subcontractors for the following calendar year for Client’s review and
approval.  Client will review the proposed subcontractors to confirm that they
are satisfactory to Client, including but not limited to that the subcontractors
are not providers in Client’s Medicare Advantage network, and will respond to
Inovalon with Client’s approval or disapproval fifteen (15) business days.  If
Inovalon proposes to add a subcontractor off-cycle, Inovalon will bring such
subcontractor to Client for review and approval in Client’s sole discretion. 
Inovalon will require its approved subcontractors of Services to use contractors
for Face-to-Face Member Assessments who are not network providers of Client and
do not have a provider services agreement with Client to provide healthcare
services under Client’s Medicare Advantage products.

 

--------------------------------------------------------------------------------

Master Services Agreement
Page 14 of 15
 

8.13 No Waiver.  The failure of either party at any time to enforce any right or
remedy available to it under this Agreement with respect to any breach or
failure by the other party shall not be construed to be a waiver of such right
or remedy with respect to any other breach or failure.

 
9.       Corrective Action Plans, Penalties, Service Level Agreements.
 

9.1 In the event that Client notifies Inovalon of a failure by Inovalon to
perform the Services or a material deficiency on the part of Inovalon is
discovered pursuant to an audit as permitted by Section 1.2(d) of the Agreement
(and such failure or deficiency is solely due to the actions or lack of actions
of Inovalon), Inovalon agrees to develop and submit a Corrective Action Plan
(CAP) to be reviewed and approved by Client.  Client will propose a penalty for
Inovalon’s failure to meet the requirements of the CAP. The CAP will establish a
timeline for correcting any deficiencies and will include the penalty for
Inovalon’s failure to meet the requirements of the CAP in accordance with the
timelines therein. If Inovalon fails to comply with the requirement of the CAP
by the final completion date of such CAP as designated therein (the “CAP
Completion Deadline”), it will be considered a material breach of the SOW for
which the CAP was addressed subject to termination in accordance with Section
3.2(b) of the Agreement.

 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------

Master Services Agreement
Page 15 of 15
 
Intending to be Bound, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as set forth below.
 
 
INOVALON, INC.
 
 
“Inovalon”
 
 
 
 
    By: /s/ Keith Dunleavy     Name:
Keith Dunleavy, M.D.
    Title: CEO            
Address:
   
4321 Collington Road
   
Bowie, Maryland  20716
   
Tel: (301) 809-4000
   
Fax: (301) 809-8050
   
Email: legal@inovalon.com
           
TRIPLE-S ADVANTAGE INC.
   
“Client”
            By:
/s/ Madeline Hernández Urquiza
    Name:
Madeline Hernández Urquiza
    Title:
President & CEO
           
Address:
   
PO Box 11320
   
San Juan, PR 00922
   
Attn: Ivette Reyes
   
Tel: 787-620-1919
    Email:ireyes@sssadvantage.com 

 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit A – Business Associate Agreement


EXHIBIT A


BUSINESS ASSOCIATE AGREEMENT
REGARDING THE USE AND DISCLOSURE OF PROTECTED HEALTH INFORMATION


This Agreement is entered into effective as of January 1, 2016 by Triple-S
Advantage, Inc., (heretofore, the Covered Entity) a corporation duly organized
under the laws of the Commonwealth of Puerto Rico, and Inovalon, Inc.
(heretofore, the Business Associate). This document amends and is part of the
Agreement already executed between the PARTIES.


WHEREAS, the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”) and its implementing regulations (45 Code of Federal Regulations Parts
160 and 164) impose on Covered Entity and its Business Associates rules relating
to the security, use, storage, transmission, and disclosure of protected health
information pertaining to participants and beneficiaries of health plans in
order to protect and adequately manage protected health information; and


WHEREAS, Business Associate will be granted access to Protected Health
Information of Covered Entity to perform its obligations under the underlying
Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, intending to be legally bound
hereby, Covered Entity and Business Associate hereby agree as follows:


Section 1. Definitions


“Business Associate” shall mean Inovalon, Inc. A Business Associate, with
respect to a covered entity, is a person or entity who:


(i)            On behalf of such covered entity, but other than in the capacity
of a member of the workforce of such covered entity or arrangement, performs, or
assists in the performance of:



(A) A function or activity involving the use or disclosure of individually
identifiable health information, including claims processing or administration,
data analysis, processing or administration, utilization review, quality
assurance, billing, benefit management, practice management, and repricing; or




(B) Any other function or activity regulated by this subchapter; or



(ii)            Provides, other than in the capacity of a member of the
workforce of such covered entity, legal, actuarial, accounting, consulting, data
aggregation (as defined in 45 CFR § 164.501), management, administrative,
accreditation, or financial services to or for such covered entity, where the
provision of the service involves the disclosure of individually identifiable
health information from such covered entity or from another business associate
of such covered entity or arrangement, to the person or entity.


“Covered Entity” shall mean Triple-S Advantage, Inc. A covered entity may be:


(i)            A health plan.


(ii)           A health care clearinghouse.
 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit A – Business Associate Agreement


(iii)          A health care provider who transmits any health information in
electronic form in connection with a transaction covered by this subchapter.


“Designated Record Set” shall mean the enrollment, payment, claims adjudication
and case management record systems maintained by or for a health plan or used in
whole or in part, by or for the plan to make decisions about individuals.


“Disclosure” shall mean the release, transfer, provision of access to or
divulgation in any manner of information outside the entity holding the
information.
“Effective date” shall mean the day and year first above written. “Individual”
shall mean the person who is the subject of Protected Health
Information and shall include a person who qualifies as a personal
representative in accordance with 45 CFR 164.502(g).


“Privacy Rules” shall mean the Standards for Privacy of Individually
Identifiable Health Information as set forth under 45 CFR Part 160 and Part 164,
Subparts A and E, as amended.


“Protected Health Information (PHI)” shall mean any information, whether oral or
recorded in any form or medium that: (1) is created or received by a health care
provider, health plan, employer, or health care clearinghouse; (2) relates to
the past, present, or future physical or mental health or condition of an
Individual or the past, present, or future payment for the provision of health
care to an Individual; and (3) either identifies an Individual or that could be
used to identify an Individual, limited to the information created or received
by Business Associate from or on behalf of Covered Entity.


“Required By Law” shall mean a mandate contained in law that compels an entity
to make a use or disclosure of Protected Health Information and that is
enforceable in a court of law.


“Secretary” shall mean the Secretary of the U.S. Department of Health and Human
Services or his/her designee.


“Unsecured Protected Health Information” shall mean protected health information
that is not secured by a technology standard that renders protected health
information unusable, unreadable, or undecipherable to unauthorized individuals
and is developed or endorsed by the Secretary or a standards developing
organization that is accredited by the American National Standards Institute.


“Breach” shall constitute an impermissible us or disclosure under the Privacy
Rule that compromises the security or privacy of PHI.


a.              An impermissible use or disclosure of PHI is presumed to be a
breach unless the covered entity or business associate, as applicable,
demonstrates and jointly determine that there is a low probability that the PHI
has been compromised based on a risk assessment of at least the following
factors:


i.            The nature and extent of the PHI involved, including the types of
identifiers and the likelihood of reidentification;


ii.          The unauthorized person who used the PHI or to whom the disclosure
was made;


iii.         Whether the PHI was actually acquired or viewed; and


iv.        The extent to which the risk to the PHI has been mitigated.


b.             Exceptions to the definition of “breach”
 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit A – Business Associate Agreement


i.            Unintentional acquisition, access, or use of PHI by a workforce
member or person acting under the authority of the covered entity or business
associate, if such acquisition , access, or use was made in good faith and
within the scope of authority.


ii.            Inadvertent disclosure of PHI by a person authorized to access
PHI at a covered entity or business associate to another person authorized to
access PHI at the covered entity or business associate, or organized health care
arrangement in which the covered entity participates.


iii.            Covered entity or business associate has a good faith belief
that the unauthorized person to whom the impermissible disclosure was made would
not have been able to retain the information.


Other terms used in this Agreement, but not defined above shall be defined as
they are defined in the HIPAA Privacy Rule.


Section 2. DUTIES


Business Associate agrees to:


a.             Limited Use and Disclosure. Not use or further disclose PHI other
than as permitted or required by law, as necessary to perform the services set
forth in the underlying agreement or by Covered Entity.


b.            Prohibition on Sale of PHI. Business Associate shall not directly
or indirectly receive remuneration in exchange for any PHI of an individual
unless the Covered Entity obtains from the individual a valid authorization that
includes a specification of whether the PHI can be exchanged for remuneration by
the entity receiving PHI of that individual.


c.             Minimum Necessary. Business Associate shall limit its uses,
disclosures and requests for PHI to that which is reasonably necessary to
accomplish the intended purposes of such use, disclosure and/or request
consistent with the Covered Entity’s minimum necessary policies and procedures.
Moreover, Business Associate shall disclose the minimum necessary PHI to perform
its obligations to the Covered Entity only (i) to its employees, subcontractors,
and agents (ii) as directed by Covered Entity; or (iii) as otherwise permitted
by the terms of this Agreement.


d.            Security and Annual Risk Assessments. Use and maintain appropriate
technical, administrative and physical safeguards to prevent use or disclosure
of PHI other than as provided by this Agreement and in conformity with Subpart C
of 45 CFR Part 164. Business Associate is required to conduct at least an annual
security risk assessment and report the results of the risk assessment to
Covered Entity.


e.             Use of Subcontractors. In accordance with 45 CFR
164.502(e)(1)(ii) and 164.308(b)(2), if applicable, ensure that any
subcontractor or agent to whom it provides PHI will agree to the same
restrictions, conditions and requirements that apply to Business Associate with
respect to such information.


f.              Except as otherwise limited in this Agreement, Business
Associate may:


(a)            use PHI in its possession for the proper management and
administration of Business Associate or to carry out the legal responsibilities
of Business Associate if such uses are permitted under applicable state and
federal confidentiality laws.


(b)            disclose PHI to third parties, which are previously informed to
Covered Entity, provided that Business Associate obtains reasonable written
assurances from such third party that such information shall remain confidential
in accordance with the Privacy Rules and shall be used or further disclosed only
as required by law or for the purpose for which it was disclosed to such third
party, and such third party notifies Business Associate of any instance in which
the confidentiality of the information has been breached.
 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit A – Business Associate Agreement


(c)            Business associate may use PHI to report violations of law to
appropriate Federal and State authorities, consistent with §164.502(j)(1).


(d)            Business Associate may de-identify PHI received or created
pursuant to the underlying Agreement provided that the de-identification process
conforms to the requirements of 45 CFR 164.514(b)


g.            Reporting of Any Unauthorized Use or Disclosure. Report to Covered
Entity, within 5 business days any use or disclosure of PHI of which Business
Associate becomes aware that is not provided for in this Agreement, including
breaches of unsecured PHI as required at 45 CFR 164.410. The report shall
include the identification of each individual whose unsecured PHI has been or is
reasonably believed by the Business Associate to have been accessed, acquired,
or disclosed during such breach. Notwithstanding the foregoing, for members
under the ASES contract (within the Platino population), and in any case of
learning of the potential for significant beneficiary harm or situations that
may have heightened public or media scrutiny, Business Associate will report to
Covered Entity within 24 hours of becoming aware,


h.            Access to the Secretary and Covered Entity. Make available its
internal practices, books and records relating to the use and disclosure of PHI
to Covered Entity and the United States Secretary of Health or its designees for
purposes of determining Covered Entity’s compliance with federal rulings such as
HIPAA’s Administrative Simplification (Public Law 104-191 enacted on August
1996).


i.              Mitigation. Establish procedures to mitigate, to the extent
practicable, any harmful effect that is known to Business Associate of a use or
disclosure of PHI by Business Associate in violation of the requirements of this
Agreement, including the duty to notify affected individuals due to a security
breach of unsecured PHI pursuant to §§13401-13402 of the American Recovery and
Reinvestment Act of 2009, Public Law 111-5. In this event, the Business
Associate agrees to:


a.            Provide a full report of the incident to Covered Entity within 48
business hours, and


b.            Cover all the costs incurred by Covered Entity as a result of the
event


j.              Adopt corrective measures if any violation to the terms of the
Agreement required by this Article is detected. Covered Entity is authorized to
terminate this Agreement if it determines that Business Associate has violated
any of its terms.


k.            Availability of PHI to Covered Entity. If applicable, make
available PHI in a designated record set to the Covered Entity as necessary to
satisfy Covered Entity’s obligations under 45 CFR 164.524 to protect the right
of the individual to access, inspect and copy his/her PHI.


l.              Amendments to PHI. Incorporate any amendments or corrections to
PHI in Designated Record Sets when notified and as required by Covered Entity,
the individual or his representative that the information is inaccurate or
incomplete, pursuant to 45 CFR 164.526.


m.            Accounting of Disclosures. Pursuant to 45 CFR 164.528, Business
Associate agrees to document and provide to Covered Entity or an Individual, in
the time and manner designated by Covered Entity, information disclosed in
accordance to the Privacy Rule that must be included in an accounting of
Disclosures to permit Covered Entity to respond to a request by an individual
for such accounting. Business Associate shall retain such documentation for six
(6) years.
 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit A – Business Associate Agreement
 
n.            Authentication Process. Institute and maintain procedures that
meet the requirements of the Privacy Rule to reasonably verify the identity of
an individual requesting access to, or requesting an amendment or an accounting
of disclosures.


o.            Compliance with Standard Transactions. If applicable, Business
Associate will comply and will require any of its subcontractors or agents to
comply with each applicable requirement for standard transactions established in
45 CFR Part 162 when conducting all or any part of a standard transaction
electronically for, or on behalf of, Covered Entity.


p.            If any court or regulatory order or other service of legal process
requires Business Associate to disclose information covered by its
confidentiality obligations, then Business Associate may make any disclosure
required by law. Business Associate will provide Covered Entity with prompt
notice of any such order or process prior to the disclosure of any proprietary
or confidential information and cooperate with Covered Entity in responding to
it.


q.            Business Associate represents and warrants to Covered Entity:


(a)            that all of its employees, agents, representatives and members of
its workforce whose services may be used to fulfill obligations under this
Agreement are or shall be appropriately trained as required by the Privacy Rule,
and are under legal obligation to Business Associate, by contract or otherwise,
sufficient to enable Business Associate to fully comply with all provisions of
this Agreement with respect to the Privacy Rule.


(b)            that it will reasonably cooperate with Covered Entity in the
performance of the mutual obligations under this Agreement with respect to the
Privacy Rules.


(c)            that it will notify Covered Entity immediately upon becoming
aware that any of the foregoing representations and warranties may be inaccurate
or may become inaccurate.


Section 3. Obligations of Covered Entity


Covered Entity shall:


(a)          Notify Business Associate of any limitations in its Notice of
Privacy Practices (under 45 CFR 164.520) to the extent that such restriction may
affect Business Associate’s use or disclosure of PHI.


(b)          Notify Business Associate of any changes in, or revocation of,
permission by an individual to use or disclose PHI, to the extent that such
changes may affect Business’s Associate’s use or disclosure of PHI.


(c)          Notify Business Associate of any restriction to the use or
disclosure of PHI that Covered Entity has agreed to or is require to abide by
under 45 CFR 164.522, to the extent that such restriction may affect Business
Associate’s use or disclosure of PHI.


(d)          Covered Entity shall not request Business Associate to use or
disclose PHI in any manner that would not be permissible under Subpart E of 45
CFR Part 164 if done by Covered Entity.
 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit A – Business Associate Agreement


Section 4.  Inspection and Audit Rights


Covered entity is hereby authorized to conduct inspections of the Business
Associate facilities, specifically as it pertains to the protection of PHI and
the confidentiality, integrity and availability afforded to the protected health
information being held by the Business Associate. Covered Entity reserves the
right to perform an audit or security risk assessment on the Business Associate
and to require that corrective action plans be created by the Business Associate
to remediate the findings.
 
Section 5.  Term and Termination.


Term. The Term of this Agreement shall be effective as of the Effective Date,
and shall terminate on the date specified in the underlying agreement or on the
date Covered Entity terminates for cause as authorized in this section,
whichever is sooner.


Termination for Cause by Covered Entity. A breach by Business Associate of this
Agreement is deemed a material breach of the underlying Agreement and as such
Covered Entity will notify Business Associate and afford Business Associate an
opportunity to cure such breach within thirty (30) days of the Notice of Breach.
Failure to cure in the manner set forth under this Section shall constitute
grounds for immediate termination of this and any other Agreement. If neither
termination nor cure is feasible, Covered Entity shall report the violation to
the Secretary.


Termination for Cause by Business Associate. If Business Associate determines
that Covered Entity have breached a term of this Agreement, Business Associate
may terminate this Agreement upon thirty (30) days notice to Covered Entity of
its intent to terminate this Agreement. Business Associate agrees, however, to
cooperate with Covered Entity to find a mutually satisfactory resolution to the
matter prior to terminating and further agrees that, notwithstanding this
section, if it is not feasible to terminate this Agreement so long as an
Underlying Agreement is in effect, then Business Associate shall report the
problem to the Secretary of the US Department of Health and Human Services, as
set forth in 45 CFR 164.504(e)(1)(ii)(B)


Effect of Termination.


(a)          Business Associate shall, if feasible, return or destroy all
Protected Health Information received from Covered Entity, or created or
received by Business Associate on behalf of Covered Entity. This provision shall
also apply to PHI that is in the possession of subcontractors or agents of
Business Associate. Business Associate shall retain no copies of the PHI, except
where return or destruction is infeasible.


(b)         In the event that Business Associate determines that returning or
destroying the PHI is infeasible, Business Associate shall provide Covered
Entity notification in writing, and Business Associate shall extend the
protections of this Agreement to such PHI and limit further uses and disclosures
of such PHI to those purposes that make the return or destruction infeasible,
for so long as Business Associate maintains such PHI.
 
(i)            The Business Associate shall procure to retain only that PHI
which is necessary for Business Associate to continue its proper administration
or to carry out its legal responsibilities, and return to Covered Entity (or if
agreed to by Covered Entity, destroy) the remaining PHI that the Business
Associate still maintains in any form. Survival. The obligations of Business
Associate under this Section shall survive the termination of this Agreement.
 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit A – Business Associate Agreement
 
Section 6.  Miscellaneous Provisions


Notices.  All notices, demands, claims, requests, and other communications which
may be or are required to be given hereunder or with respect hereto shall be in
writing, will either be given by personal delivery, by mail or overnight
courier, or by fax, and shall be deemed to have been given or made when
personally delivered, and otherwise when received, addressed to the respective
PARTIES as follows:


TO COVERED ENTITY:


Name:
Lucy Padilla
Title:
Compliance Officer
Telephone:
(787) 620-1919 ext. 4180
Fax:
(787) 993-3261
Postal Address:
P.O. Box 11320 San Juan, PR 00920



TO BUSINESS ASSOCIATE:


Name:
Keith R. Dunleavy, M.D.
Title:
CEO
Telephone:
(301) 809-4000
Email:
kdunleavy@inovalon.com
Postal Address:
4321 Collington Road Bowie, Maryland 20716



Interpretation.   Any ambiguity in this Agreement shall be resolved in favor of
a meaning that permits the Parties to comply with the Privacy Rule, federal and
local rules or statutes regarding the confidentiality and security of PHI.  A
reference in this Agreement to a section of the Privacy Rule means the section
as in effect or as amended.


Amendments required by law. If HIPAA or other legal requirements relating to the
protection of Protected Health Information are instituted mandating an amendment
of certain provisions within this Agreement, the Parties agree that this
Agreement is amended pursuant to said mandate without further consent of the
parties.


Disputes.    If any controversy, dispute or claim arises between the Parties
with respect to this Agreement, the Parties shall make good faith efforts to
resolve such matters informally.
Injunction.    Business Associate hereby agrees that Covered Entity will suffer
irreparable damage upon Business Associate’s breach of the provisions of this
Agreement and that such damages may be difficult to quantify.    Business
Associate hereby agrees that


Covered Entity may file an action for an injunction to enforce the terms of this
Agreement against Business Associate, in addition to any other remedy Covered
Entity may have.


IN WITNESS WHEREOF, each of the following undersigned has caused this Agreement
to be duly executed.


Covered Entity   Business Associate


(signed)
(signed)
 
Madeline Hernández Urquiza
Hilary Weckstein
 
President & CEO
Chief Privacy Officer
 
Triple-S Advantage, Inc.
Inovalon, Inc.
 

 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit B –Medicare Addendum
Page 1 of 5
EXHIBIT B
Medicare Advantage and Part D Administrative Services
Contract Addendum
 
This Medicare Advantage and Part D Prescription Drug Plan Contract Addendum
(“Addendum”) is issued pursuant to and incorporated by reference in the Master
Services Agreement dated January 1, 2016, as amended (the “Agreement”) between,
on the one hand, Triple-S Advantage Solutions, Inc., as administrator of
Triple-S Advantage, Inc. (collectively the “Company”) and, on the other hand,
Inovalon, Inc., on its own behalf and on behalf of each of its affiliates
(collectively “Contractor”), hereinafter jointly referred to as the “Parties,”
and is effective as of January 1, 2016.
 

1. Background and Relationship to Agreement

 

1.1. The Parties acknowledge that the Centers for Medicare & Medicaid Services
(“CMS”) requires that specific terms and conditions be incorporated into the
Agreement between a Medicare Advantage Organization and/or Part D Plan Sponsor,
such as the Company, and a First Tier Entity, Downstream Entity, or Related
Entity, such as Contractor.

 

1.2. Provisions of the Agreement that are not inconsistent with this Addendum
continue in full force and effect with respect to the services provided pursuant
to the Agreement.  With respect to the Medicare Advantage line of business, this
Addendum shall supersede and replace any inconsistent provisions of the
Agreement (or any related agreement) and shall continue concurrently with the
term of the Agreement.

 

1.3. All capitalized terms used but not defined in this Addendum will have the
meaning set forth in the Agreement.

 

2. Definitions

 
Centers for Medicare and Medicaid Services (“CMS”): The agency within the
Department of Health and Human Services (“HHS”) that administers the Medicare
program.
 
Completion of Audit: Completion of audit by HHS, the Government Accountability
Office, or their designees of a Medicare Advantage Organization, Medicare
Advantage Organization contractor, or related entity related to the services
provided under the Agreement.
 
Downstream Entity: Any party that enters into a written arrangement, acceptable
to CMS, with persons or entities involved with the MA benefit, below the level
of the arrangement between an MA Organization and a first tier entity. These
written arrangements continue down to the level of the ultimate provider of both
health and administrative services.
 
Final Contract Period: The final term of the contract between CMS and the
Medicare Advantage Organization.
 
First Tier Entity: Any party that enters into a written arrangement, acceptable
to CMS, with an MA Organization or applicant to provide administrative services
or health care services for a Medicare eligible individual under the MA program.
 
Medicare Advantage (“MA”): An alternative to the Traditional Medicare program in
which private plans run by health insurance companies provide health care
benefits that eligible beneficiaries would otherwise receive directly from the
Medicare program.
 
Medicare Advantage Organization (“MA Organization”): A public or private entity
organized and licensed by a State as a risk-bearing entity (with the exception
of provider-sponsored organizations receiving waivers) that is certified by CMS
as meeting the MA contract requirements.
 
Member: A Medicare Advantage eligible individual who has enrolled in or elected
coverage through an MA Organization.
 
Medical Loss Ratio (“MLR”): The medical loss ratio for an MA or Part D plan as
described in 42 C.F.R. Part 422, Subpart X and 42 C.F.R. Part 423, Subpart X.
 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit B –Medicare Addendum
Page 2 of 5
 
MLR Reporting Date: The date for each contract year on which the MA Organization
or Part D Plan Sponsor reports to CMS its MLR and the data needed to calculate
and verify the MLR.
 
Part D:  The Medicare prescription drug benefit administered by private Part D
Plan Sponsors under contract with CMS.
 
Part D Plan Sponsor:  A public or private entity that holds a contract with CMS
to provide Part D benefits.
 
Related Entity: Any entity that is related to the MA Organization by common
ownership or control and (1) performs some of the MA Organization's management
functions under contract or delegation; (2) furnishes services to Medicare
enrollees under an oral or written agreement; or (3) leases real property or
sells materials to the MA Organization at a cost of more than $2,500 during a
contract period.
 
Traditional Medicare:  Means health insurance available under Medicare Part A
and Part B through the traditional fee-for service payment system.
 

3. Requirements

 
Contractor agrees to the following:
 

3.1. Records.  The Company, HHS, the Comptroller General, or their designees
(either directly or through the Company) have the right to collect, audit,
evaluate, and inspect any pertinent information for any particular contract
period, including, but not limited to, any operational, financial and
administrative records, documentation, books, contracts, computer or other
electronic systems (including medical records and documentation of the First
Tier Entities, Downstream Entities and Related Entities) directly or indirectly
related to the services provided to Company under the Agreement (“Records”)
through 10 years from the expiration or termination of the Agreement, or from
the date of any Completion of Audit, whichever is later.

 

a. Contractor will retain all Records for 10 years from the termination or
expiration of the Agreement or from the date of any Completion of Audit,
whichever is later.

b. Such records must be adequate for the Company to determine if the Contactor
has performed its obligations under the Agreement.

c. Such Records must be adequate for the Company to accurately calculate and
report its MLR and for the MLR to be validated by CMS.  Contractor shall provide
all underlying data associated with MLR reporting to the Company upon request,
to allow the Company to meet its MLR reporting requirements and CMS validate the
MLR.  Company agrees to provide Contractor with reasonable notice so that
Contractor has sufficient time to respond to any such requests.

d. Contractor must promptly notify the Company by telephone and inform it in
writing of any request from any government entity for Records and/or access to
personnel, physical premises, facilities, or equipment related to services
provided under the Agreement, unless otherwise instructed by HHS, the
Comptroller General, or their designees. If permitted by law, Contractor agrees
to, upon Company’s request, submit to the Company any such Records requested by
the government entity.  Contractor agrees to notify the Company of the date and
time of any onsite inspection of the Contractor’s premises related to services
provided to Company under the Agreement, unless prohibited by government
authorities.

 

3.2. Member Confidentiality.  Contractor will comply with all applicable
confidentiality and Member record accuracy requirements, including:  (1) abiding
by all Federal and State laws regarding confidentiality and disclosure of
medical records, or other health and enrollment information, (2) ensuring that
medical information is released only in accordance with applicable Federal or
State law, or pursuant to court orders or subpoenas, (3) maintaining the records
and information in an accurate and timely manner, and (4) ensuring timely access
by Members to the records and information that pertain to them.

 

3.3. Hold Harmless.  Members will not be held liable for payment of any fees
that are the legal obligation of the Company.  Contractor will not request or
accept compensation from a Member for any amounts that are the obligation of the
Company, including but not limited to the following circumstances:  insolvency
of the Company, nonpayment by the Company, or breach of agreement by the
Company.

 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit B –Medicare Addendum
Page 3 of 5
 

3.4. Compliance with CMS Contract.  Any services or other activity performed in
accordance with the Agreement by Contractor will be consistent and comply with
the Company’s contractual obligations to CMS.

 

3.5. Compliance with Law.  Contractor will comply with all applicable federal,
state, and territorial laws, including but not limited to Medicare laws,
regulations, and CMS instructions (“Applicable Laws”).

 

3.6. Delegation, Revocation, and Monitoring.  Company is delegating certain of
Company’s activities or responsibilities under its contract with CMS, as
described further below:

 

· The delegated activities and reporting responsibilities of Contractor are
specified in the Agreement.

 

· CMS and the Company (including the Company acting at its own discretion in the
absence of CMS involvement) reserve the right to immediately revoke, in whole or
in part, the delegation of the services to be provided under the Agreement and
associated reporting requirements or to specify other remedies in instances
where CMS or the Company determine that such parties have not performed
satisfactorily.

 

· The Company is ultimately responsible for performance under its contract with
CMS and will monitor the performance of Contractor under the Agreement on an
ongoing basis.  Contractor agrees to cooperate fully with the Company’s
monitoring and auditing program.

 

3.7. No Exclusion or Debarment.  Contractor represents and warrants that it and
its employees, contractors, governing body members, and any Downstream Entities
are not excluded or debarred by the HHS Office of Inspector General or by the
General Services Administration from participation in any federal health care
program, and that they are not, to the best of Contractor’s knowledge, under
investigation for any such exclusion or debarment. Contractor agrees not to use
federal funds to pay for work or services provided by a provider, employee or
Downstream Entity excluded by the Department of Health and Human Services’
Excluded Individuals and System for Award Management (formerly Entities List or
the General Services Administration’s Excluded Parties Lists System). Contractor
must review the lists prior to hiring or contracting a new employee or entity
and supplemental/update files must be reviewed on a monthly basis.  Contractor
will notify Company immediately if there are any changes in status under this
paragraph. Contractor acknowledges that the Agreement and/or any SOW under the
Agreement for the provision of the delegated services may be terminated
immediately if Contractor is excluded from participation in any federal health
care program.

 

3.8. Subcontracting. Contractor will not contract with any entity to perform the
delegated services to be provided under the Agreement unless (a) such
arrangement is made in accordance with the terms of the Agreement; (b) such
person or entity is obligated, through a written agreement executed between such
entity and Contractor, to comply with all of the provisions contained in the
Agreement between Company and Contractor; and (c) such written arrangement
specifically permits the Contractor to terminate the delegation if such entity
breaches the delegation agreement between the entity and Contractor.

 

3.9. Credentialing.  To the extent that Contractor performs healthcare provider
credentialing services, the credentials of medical professionals credentialed by
or affiliated with Contractor will be either reviewed by the Company or the
Contractor’s credentialing process will be reviewed and approved by the
Company.  The Company will audit the credentialing process on an ongoing basis. 
In addition, to the extent that the Company delegates the selection of
healthcare providers or subcontractors, the Company retains the right to
approve, suspend, or terminate any such arrangement.

 

3.10. Data that Determine Payment.  To the extent that Contractor generates data
used to determine payment by CMS, including but not limited to calculation of
the Company’s MLR or used to identify possible overpayments, such as information
on enrollment of Members, encounter data, claims data, data relating to the
Company’s bids submitted to CMS, or other data specified by the Company or CMS,
Contractor will certify that such data are complete, truthful, and accurate and
will make this certification (a) to the Company, and/or (b) directly to CMS,
when required by the Company, by Applicable Law, or CMS.

 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit B –Medicare Addendum
Page 4 of 5
 

3.11. Federal Funds. Contractor acknowledges and agrees that payment for the
services provided under the Agreement is made, in whole or in part, from federal
funds.

 

3.12. Off-Shore.  In performing services under the Agreement, Contractor will
not perform any functions, activities or services (or directly or indirectly
contract with any person or entity that performs any functions, activities or
services), including, without limitation, access to or storage of Member
information, outside of the United States of America or its territories without
the prior written consent of the Company.

 

3.13. Training and Compliance.  Contractor agrees to:

 

· Ensure that all personnel (including contractors) involved in the performance
of the services provided under the Agreement (i) complete the compliance and
fraud waste and abuse training module required by CMS (the “CMS Module”) and
(ii) receive specialized Medicare Advantage and Part D compliance training
pertaining to their duties.  This training must be provided initially upon
hiring, and annually thereafter, as a condition of employment and must comply
with all Applicable Laws pertaining to training, including but not limited to
the requirements set forth in the CMS Compliance Program Guidelines (contained
in the Medicare Managed Care Manual as Chapter 21 and in the Prescription Drug
Benefit Manual as Chapter 9) (the “Compliance Program Guidelines”). Contractor
must be able to provide certificates of completion for all individuals taking
the CMS Module at least annually to the Company, and upon request by the Company
or CMS.

 

· As appropriate to Contractor’s organization and the nature of the services
provided under the Agreement, establish and maintain an effective compliance and
anti-fraud program to ensure compliance with Applicable Laws and to detect and
prevent the incidence of fraud, waste and abuse relating to the provision of the
services.  Such program will meet the requirements of 42 C.F.R. §§ 422.503(b)(4)
(vi) and 423.504(b)(4) (vi) regarding effective compliance programs. Contractor
will notify promptly its authorized representative at Company of any instance of
noncompliance or misconduct related to Company’s Medicare Advantage program.

 

· Cooperate with the Company in any investigation that the Company, in its sole
discretion, conducts in connection with the Company’s compliance or fraud,
waste, and abuse programs directly or indirectly related to the Agreement.

 

· Contractor agrees that it and its personnel will comply with all applicable
Company policies and procedures (access to which has been provided to
Contractor), including but not limited to any Company Standards of Conduct.

 

· Contractor agrees upon reasonable request to formally attest to meeting the
training and compliance and anti-fraud program obligations described in this
Addendum.

 

3.14. Amendments.  Company may amend this Addendum upon 30 days' notice, unless
an earlier effective date is required by rule or regulation, to Contractor
solely to conform this Addendum to any changes to applicable laws, regulations,
or CMS requirements or instructions. Any other amendments will be in  writing
signed by the Parties.

 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit B –Medicare Addendum
Page 5 of 5
 
IN WITNESS WHEREOF, the Parties have signed this Addendum is effective as of the
Effective Date defined herein.
 
Triple-S Advantage Solutions, Inc.
 
Inovalon, Inc.
     
By:
/s/ Madeline Hernández Urquiza
 
By:
/s/ Keith Dunleavy          
Name:
Madeline Hernández Urquiza
 
Name:
Keith Dunleavy, M.D.          
Title:
President & CEO  
Title:
CEO          
Date:
November 6, 2015  
Date:
November 6, 2015

 

--------------------------------------------------------------------------------

Master Services Agreement
Exhibit C – Report Inventory
 
EXHIBIT C
 
Report Inventory
 
Inovalon, Inc.
Inovalon Report Schedule
Date: 11/03/2015
[image00003.jpg]



Product
Report Type
Location
Frequency
CAAS
901 CAAS Impact Report (Following complete CMS RAPS Return Files)
American Health Medicare>>CAAS>>2015>>June>>2015 DOS
Monthly
CAAS
910 RAPS Attribution (Following complete CMS RAPS Return Files)
American Health Medicare>>CAAS>>2015>>June>>2015 DOS
Monthly
CAAS
920 RAPS Errors (Following complete CMS RAPS Return Files)
American Health Medicare>>CAAS>>2015>>June>>2015 DOS
Monthly
CAAS
935 Encounter Deactivation
American Health Medicare>>CAAS>>2015>>June>>2015 DOS
Monthly
CAAS
937 Provider Eligibility
American Health Medicare>>CAAS>>2015>>June>>2015 DOS
Monthly
CARA
Milliman Reporting - Diagnoses captured in chart reviews that are in quality
process and are yet to be scored or submitted in RAPS for TSS 2014 DOS
American Health Medicare>>Custom Analyses>>2015>>Monthly Tracking>>June
Monthly (Due by 1st week of each month)
CARA
Milliman Reporting - Diagnoses captured in chart reviews that are in quality
process and are yet to be scored or submitted in RAPS for AHM 2014 DOS
American Health Medicare>>Custom Analyses>>2015>>Monthly Tracking>>June
Monthly (Due by 1st week of each month)
CARA
405 CEDI Process Summary Reporting
INDICES and American Health Medicare>>CARA>>2015 RRO>>Opportunity Reports
Prior to Launch of each CARA Process
CARA
410 CEDI Opportunity Details
INDICES and American Health Medicare>>CARA>>2015 RRO>>Opportunity Reports
Prior to Launch of each CARA Process
CARA
431 Report - All Sites
American Health Medicare>>CARA>>2015 RRO>>Complete Chase List
Prior to Launch of each CARA Process
CARA
310 Financial Impact
INDICES
After the close of each process
CARA
Realization Reports
INDICES
After the close of each process
CARA
Key Impact Reports
INDICES
After the close of each process
CARA
MRR Update
email
Weekly
CARA
RAPS Files
FTP
2nd Friday of each month
PA
RAPS Files
FTP
3rd Thursday of each month
PA/CARA
5010 Files
American Health Medicare>>Communications>>EDPS Files 2015 xxx
3 business days following RAPS delivery
PA
MMDM Files - PA Measure
American Health Medicare>>Star Advantage>>MMDM Summary Reports>>2015
Monthly (Due by 4th week of each month)
PA
MMDM Files - PA Measure Members
American Health Medicare>>Star Advantage>>MMDM Summary Reports>>2015
Monthly (Due by 4th week of each month)
PA
MMDM Files - PASA Summary
American Health Medicare>>Star Advantage>>MMDM Summary Reports>>2015
Monthly (Due by 4th week of each month)
PA
Milliman Reporting - PA Volume Tracker
American Health Medicare>>Custom Analyses>>2015>>Monthly Tracking>>June
Monthly (Due by 1st week of each month)
PA
Milliman Reporting - RAPS submitted to TSA for 2015 DOS.
American Health Medicare>>Custom Analyses>>2015>>Monthly Tracking>>June
Monthly (Due by 1st week of each month)
PA
Milliman Reporting - Diagnoses captured in ePASS tool for 2015 DOS that are yet
to be scored
American Health Medicare>>Custom Analyses>>2015>>Monthly Tracking>>June
Monthly (Due by 1st week of each month)
PA
322 Financial Impact Summary
INDICES
Quarterly
PA
510 Factor Impact Member Listing
INDICES
Quarterly
PA
520 HCC Impactful Gaps Summary
INDICES
Quarterly
PA
530 HCC Gap Closure Member Detail
INDICES
Quarterly
PA
IP-010 Data Report
email
Monthly
PA
IHA Dashboard
American Health Medicare>>Custom Analyses>>2015>>IHA Dashboards>>June
Weekly
PA/CARA
Milliman Reporting - RAPS submitted to TSA for TSS 2014 DOS
American Health Medicare>>Custom Analyses>>2015>>Monthly Tracking>>June
Monthly (Due by 1st week of each month)
PA/CARA
Milliman Reporting - RAPS submitted to TSA for AHM 2014 DOS
American Health Medicare>>Custom Analyses>>2015>>Monthly Tracking>>June
Monthly (Due by 1st week of each month)
PA/CARA
Milliman Reporting - Data Dictionary
American Health Medicare>>Custom Analyses>>2015>>Monthly Tracking>>June
Monthly (Due by 1st week of each month)
SA
Pseudocode File
American Health Medicare>>Star Advantage>>Pseudo Codes>>2015
Monthly

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 1 of 16
Statement of Work #1


PROSPECTIVE MEDICARE ADVANTAGE RISK ADJUSTMENT
(Known as Prospective Advantage® services)


This Statement of Work #1 (this “SOW”) is entered into and effective as of the
Effective Date (the “SOW Effective Date”) of that certain Master Services
Agreement effective January 1, 2016 (as amended, the “Agreement”) by and between
Inovalon, Inc. and Client pursuant to the terms and conditions thereof. 
Inovalon will use all commercially reasonable efforts to provide the following
Prospective Advantage® services (the “Services”) to Client in a professional and
workmanlike manner.
 

1. Definitions.  For the purposes of this SOW, the following terms are defined
as follows:

 

a. “Member Population” shall mean the group of members comprised of the
enrollees within the Medicare Advantage product line of Client for which
Services are to be rendered, as designated by Client.  Inovalon and Client agree
that Inovalon will be the sole third party vendor only for the provision of the
contracted Services for the Member Population as outlined in this SOW.  With
respect to the Member Population, Client may, at its discretion, complement or
pursue additional initiatives using other contractors, but, Client agrees to
share with Inovalon the results of any such complementary services.  For
clarity, such complementary services will not be in lieu of or decrease from the
Services provided by Inovalon.  Additionally, nothing in this definition
prevents Client from revoking delegated Services in the event of a breach on the
part of Inovalon.  Client shall supply Inovalon with identifying information for
those individual members included in the Member Population. Client has the right
to exclude Medicare Advantage members from the Member Population, subject to the
limitations described below.  Client will ensure that the Member Population
meets the minimum requirements listed below.  Client will define the Member
Population by providing Inovalon with written notice of a preliminary percentage
estimate by October 1st preceding the applicable calendar year, a final
percentage by November 1st preceding the applicable calendar year, and the
actual members within the Member Population within one week of December 7th
preceding the applicable calendar year. The parties acknowledge that the
flexibility to define the Member Population may affect the ability of Inovalon
to meet certain return on investment provisions in a particular SOW, and this
will be taken into consideration when measuring the return on investment
requirements.  The Member Population as defined herein applies only to Encounter
Facilitations and Supplemental Member Encounters.  The Member Population for
Encounter Support as described in Section 6(b) of the SOW and the analytics
described in Section 5 of the SOW is defined as all unique members enrolled in
all health plans within any applicable product line of Client during the
applicable date of service period for which the Services are rendered, including
plans acquired through corporate transactions or otherwise.

 

i. For the calendar year 2016, the Member Population shall be comprised of no
less than sixty-five percent (65%) of Client’s total then-current Medicare
Advantage membership.

 

ii. For the calendar year 2017, the Member Population shall be comprised of no
less than fifty-five percent (55%) of Client’s total then-current Medicare
Advantage membership.

 

b. “Health Plan Data Set” shall mean data files for each Member Population, as
provided from Client to Inovalon in their raw native format, including: member
demographics, member product enrolment segments, known member hierarchical
condition category and factor data (HCC, CRG, CDPS, or other risk adjustment
categorization data, as the case may be), CMS (e.g., MOR, MMR, RAPS, RAPS
Return, EDS, and Bid files, in the case of Medicare Advantage, as the case may
be) or State Department of Health risk adjustment files (e.g., MEDS II, eData,
Bid files, and other such similar risk adjustment and reporting files, in the
case of State Managed Medicaid, as the case may be), and provider demographics,
provider service claims, provider encounters and diagnoses, member laboratory
results, pharmaceutical prescription claims, durable medical equipment claims,
and public data repository and registry files.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 2 of 16
 

c. “Authorized Users” shall mean those providers and support staff who are
identified by Client as being authorized to use the ePASS™ solution.

 

d. “Predictive Clinical Insight System” (PCIS™) shall mean that set of
proprietary, clinically-driven algorithms used to identify data which suggests
evidence of gaps in documentation, assessment, or care considerations (e.g.,
quality or clinical care). It is through this process, amongst others, that
Inovalon identifies clinical areas of care, coordination, documentation, and
outcomes improvement opportunities.  PCIS is a proprietary process and is a
component, along with all proprietary data sets utilized thereby, of Inovalon
Intellectual Property.

 

e. “Documentation Gaps” shall mean a clinical encounter data incongruence
(CEDI™) which is identified during the analysis of Health Plan Data Sets through
the application of Inovalon’s PCIS suggesting the existence of chronic,
additional, worsening, or more optimally classified disease and/or co-morbidity
processes not already documented within the standard administrative claims
system of Client or not otherwise coded within formats appropriate for
submission to CMS or state health departments, as the case may be (e.g., it is
believed that a member has an active condition for which such member has been
seen and assessed but appropriate reflection of such active condition is absent
or invalid within Client’s administrative claims systems).

 

f. “Assessment Gaps” (UnCoded Chronic Condition or UCCC™) shall mean an
enrollee’s (or member’s) of a Client health plan condition identified to be
present through the application of Inovalon’s PCIS as having claims or encounter
data consistent with one or more chronic conditions on a historical basis,
except for the absence of an eligible documented encounter during a relevant
date of service period that is under review (e.g., it is believed that a member
has a historical and expectedly still active condition for which current
assessment is believed to be lapsing).

 

g. “Care Consideration Gaps” shall mean a medication, laboratory, procedure,
outcome, resource utilization, or other member care issue that is identified as
potentially having occurred or not occurred such that best practice, utilization
improvement, quality measure, or safety standards may have been jeopardized
(e.g., it is believed that a member has been maintained on a specific medication
without having blood levels checks at appropriate intervals, or it is believed
that a member for whom a breast cancer screening mammogram should have been
performed and for which no evidence can be identified, per “best practice”
standards).

 

h. “Smart HRA™” shall mean a health risk assessment which is dynamically
customized to reflect the known medical data pertaining to a specific member,
thereby curtailing the assessment to focus on matters for which clarifying data
is sought and avoiding unnecessary questions for data which is already known. 
The Inovalon Smart HRA toolset is incorporated within the ePASS solution to
facilitate the data-driven achievement of a dynamic Encounter SOAP used to
identify, close or clarify the validity or status of Documentation Gaps,
Assessment Gaps, and Care Consideration Gaps (collectively, “Prospective
Advantage Gaps”).

 

i. “ePASS Portal” shall mean the internet-based secured web portal developed and
maintained by Inovalon which provides Authorized Users and Member Assessors (as
defined below) with access to certain reports and analytical tools regarding
their respective patients.

 

j. “Member Disease State Profile” shall mean the set of all known disease
conditions eligible for CMS or State Department of Health reimbursement under
the HCC CRG, CDPS, ACG, or DxCG, as the case may be, coding system for a
specific member, as well as relevant supporting data and associated encounter
and/or claim dates.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 3 of 16
 

k. “Encounter SOAP Note” shall mean the documentation employed by providers to
document a face-to-face patient assessment.

 

2. Term and Termination.  This SOW shall commence on the Effective Date of the
Agreement and shall continue through December 31, 2017.

 

a. Termination Option in the Event of Demonstration of Limited Benefit. 
Provided Client has elected to utilize all three available PA Gap Resolution &
Closure Processes and has reasonably satisfied its obligations hereunder, Client
will have a right to terminate this SOW (a) January 31, 2017 (the “Initial
Termination Option Date”), and (b) the date of each anniversary of the Initial
Termination Option Date (each, an “Annual Termination Option Date”) (the Initial
Termination Option Date and each Annual Termination Option Date referred to as a
“Termination Option Date”), in the event that the aggregate reimbursement
improvement resulting from the Services does not exceed three times the cost of
the total fees paid to Inovalon with respect to such corresponding Services,
calculated as the total financial impact as evidenced in Inovalon’s impact
tracking reports (described below).  Each successive termination right will
expire upon the earlier of (i) 15 days after the respective Termination Option
Date, or (ii) the date Client notifies Inovalon of its desire to continue with
the Services contemplated herein.  For the avoidance of doubt, in the event that
Client does experience aggregate reimbursement improvement resulting from the
Services hereunder in excess of three times the cost of the total fees paid to
Inovalon with respect to such corresponding Services, or as each limited
termination right provided under this Section 2 expires, the term of this SOW
will remain in effect and such termination right will become null and void.

 

b. Transition Services.  In the event of termination or expiration of the
Agreement and with respect to Client’s Medicare Advantage members who will no
longer be part of the Member Population effective January 1 of a contract year
in accordance with the process outlined in Section 1(a) of this SOW, Inovalon
will provide the support described below up until the end of the Transition
Period (as defined below) both (A) in accordance with all standards set forth in
the Agreement and this SOW and (B) with the same level of accuracy, intensity
and timeliness of Services performed before receipt of the notice of termination
or non-renewal, meeting all the data specifications required by Client and CMS. 
In consideration of the transition services, Inovalon will continue to invoice
and Client will continue to pay the Base Processing Fee described in Section
9(a) of the SOW during the 3 month period following (a) the Termination Date or
(b) January 1 with respect to Client’s Medicare Advantage members who are no
longer part of the Member Population in accordance with the process outlined in
Section 1(a) of this SOW (the “Transition Period”).  Notwithstanding the
foregoing, in the event of a termination under Section 1.2(i) of the Agreement,
Inovalon will not invoice and Client will not be obligated to pay the Base
Processing Fee described in Section 9(a) of the SOW during the Transition
Period.

 

i. Inovalon will keep the ePASS portal open and available until the end of the
Transition Period;

 

ii. Inovalon will continue to review and code all Member Assessment SOAP Notes
received through ePASS until the end of the Transition Period;

 

iii. Inovalon will complete, code and create corresponding RAPS files and EDS
files for all Face-To-Face Member Assessment scheduled prior to the Termination
Date during the Transition Period;

 

iv. Inovalon will complete all Encounter Facilitation outreach initiated prior
to the Termination Date and will complete such interventions during the
Transition Period with no new Encounter Facilitations being initiated following
the Termination Date;

 

v. Inovalon will make available to Client all Member Assessment SOAP Notes
received through ePASS or created as part of a Face-To-Face Member Assessment by
the end of the Transition Period; and

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 4 of 16
 

vi. Inovalon will complete all Encounter Facilitation mailings within the
Transition Period.

 

3. Project Initiation Activities & General Project Management.  Inovalon will
undertake the following steps:

 

a. Project Integration Call: Inovalon will schedule and coordinate a project
integration call with Client during which the following materials and topics
will be provided, introduced, and addressed:

 

i. Inovalon Contact Information:  Team contact information for primary Inovalon
project personnel and support escalation protocols will be provided to Client;

 

ii. Project Plan:  A comprehensive Project Plan will be reviewed with Client
which will include overall process timelines, data delivery and deliverable
schedules, and ongoing team collaboration recommendations scheduling for both
Client and Inovalon; and

 

iii. Project Questionnaire:  A questionnaire identifying key information
requirements by Inovalon of Client (such as the clarification of Client IT
personnel contact information, database characteristics, and other such
applicable details) will be provided by Inovalon to Client with mutually agreed
upon follow-up completion and timeline details.

 

b. System Training:  Inovalon will schedule, coordinate, and conduct solution
training for designated Client personnel consisting of instructions for
accessing:

 

i. Client Web Portal functions;

 

ii. Threshold selection; and

 

iii. Process Reporting.

 

c. Establish Joint Implementation Schedule:  Based on the information gained
from the Project Integration Call (Section 3(a) above) and information returned
to Inovalon within the Project Questionnaire, Inovalon will establish and
conduct a mutually agreed upon comprehensive schedule for conference calls
(generally bi-weekly ) for, amongst other issues, the:

 

i. Provision of project status reports;

 

ii. Review and reconciliation of Project Plan activities;

 

iii. Review of issue tracking reports (if any) and respective resolution status;
and

 

iv. Identification and discussion of new issues for resolution (if any).

 

d. Specification of Data Requirements:  Inovalon shall provide to Client a data
specification document (referred to as the Inovalon Data Specification Document,
as referenced within the Health Plan Data Set definition above). Based on the
information gained from the Project Integration Call (Section 3(a) above) and
information returned to Inovalon within the Project Questionnaire, Inovalon will
provide Client with any supplemental specifications, the sum of which shall
serve as a comprehensive outline of data required by Inovalon for the
administrative data processing of each Member Population (which will constitute
components of the Health Plan Data Set for each Member Population) including,
amongst other data, the:

 

i. Member demographics data;

ii. Member claims and cost data;

iii. Member enrollment data;

iv. Member laboratory data;

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 5 of 16



v. Member pharmacy data;

vi. Member procedure data;

vii. Member durable medical equipment data;

viii. Payment agent-specific data such as:

1. Medicare Advantage data such as:

A. RAPS & RAPS Return data and EDS data;

B. MOR Detail data;

C. MMR Detail data;

D. CMS Bid Data;

2. Managed Medicaid data such as:

A. Electronic submission file data (e.g. MEDS II, eData, etc.);

B. State Bid, Factor, and Rate data;

3. Commercial data such as:

A. Monthly premium data.

ix. Care provider data; and

x. Other such data which may be relevant to the practice, utilization, and cost
data of the members and providers within the Member Population.

 

e. Approval of Member and Provider Communications.  Inovalon shall provide to
Client the forms and/or general content of proposed talking points and letters
to be distributed to members and/or providers, as applicable.  Recognizing that
time is of the essence, Client shall apply all reasonable efforts to make any
revisions reasonably necessary (if any) within 10 business days in order to
maintain project timelines.

 

4. Data Transfer and Transform Processing; Maintenance of Client Data
Repository.  Inovalon shall implement a data integration and refresh/update in
association with each monthly processing cycle.

 

a. Inovalon shall allocate and dedicate datacenter infrastructure,
administration, security, and oversight resources necessary to receive, process,
and maintain all Health Plan Data Sets (the “Client Data Repository” or “CDR”).

 

b. Inovalon will work with designated Client personnel in their provision of a
secure and complete Health Plan Data Set from Client to Inovalon’s designated
CDR via FTP using established, industry standard transfer, compression, and
encryption protocols.

 

c. Inovalon and Client will establish a transfer schedule for ongoing provision
of the Health Plan Data Set (occurring no less than monthly) in order to allow
for the timely application of the disease, comorbidity, and gap identification
algorithms within each monthly process cycle.  The first Health Plan Data Set
shall be provided by Client to Inovalon within 5 business days of the SOW
Effective Date.  Client will provide Medicare Advantage membership files for
processing at least weekly, and Inovalon agrees to accept these files and to
work to update ePASS with the new files for no additional charge.

 

d. Data received from Client will be tagged, tracked, and staged into the CDR by
Inovalon in its raw formats in order to allow for full source file attribution,
audit trail, and mapping reconciliations.

 

e. Client must notify Inovalon (before the provision of such) of any change to
Client’s raw formats so as to facilitate accurate and efficient integration into
the CDR.

 

f. Inovalon shall facilitate all necessary data translations, crosswalks and
mapping into the CDR, evaluating for consistency with expected values (referred
to, amongst other analysis, as the “Integrity Analysis”).

 

g. Both parties acknowledge the importance of partnership and the presence of
mutual responsibilities with respect to data and its exchange. As such:

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 6 of 16
 

i. Inovalon and Client will jointly review, validate, and approve the
translations, crosswalks, and mapping protocols of raw data to facilitate the
accurate loading and maintenance of the CDR;

 

ii. Inovalon will work with designated Client personnel to resolve data
inconsistency, data gaps, and data value validation issues and to facilitate
appropriate data source matching and reconciliation; and

 

iii. Client shall be responsible for providing to Inovalon all data needed (and
in a timely fashion) for the provision of these Services and will notify
Inovalon if Client becomes aware of missing, incomplete, changed formats, late,
or erroneous data.

 

5. Service Segments.  Inovalon shall provide services (the “Prospective
Advantage Services”) to Client consisting of the analytics described in this
Section 5, designed to achieve a comprehensive prospective approach to
identifying and prioritizing resolution to gaps in assessment, documentation,
and quality.

 

a. Project Management:  Each party shall appoint an employee to serve as the
primary point of contact with the other party in connection with this SOW (for
each party, the “Project Manager”).  Each party may change its Project Manager
upon written notice to the other party.   In the event that Client is
dissatisfied with Inovalon’s appointed Project Manager and reasonable good faith
efforts by both parties have failed to resolve such dissatisfaction, Inovalon
shall appoint a different Project Manager and achieve the transition to such
replacement Project Manager along a timeline which is mutually agreed to by the
parties.

 

b. Monthly Analytics.  Inovalon shall, on a monthly basis, apply its algorithms
to Health Plan Data Sets to perform analysis of member historical clinical
patterns, disease, and co-morbidity states (including for both the previous and
current calendar years) to identify members with Prospective Advantage Gaps and
therefore without any, or without adequate, claims and risk adjustment impact
coding, during the then current calendar year (the “Current DOS Period”).  For
each monthly process, Inovalon shall undertake the following:

 

i. Identification of Prospective Advantage Gaps:

 

1. Identify Documentation Gaps per the application of Inovalon’s Predictive PCIS
designed to determine the identification of members possessing clinical
indications of disease and co-morbidity states not otherwise present within
Client administrative claims data systems, otherwise known as Clinical Encounter
Data Incongruences (each a “CEDI”), the probability and factor score thresholds
of which shall be determined and set upon review of Member Population data by
Inovalon.

 

A. Provided that Client is concurrently engaged with Inovalon’s CARA™ solution,
all CEDI Documentation Gaps shall be integrated from the respective CARA
processes and no duplication of such processes or associated CEDI identification
fees shall be applied.

 

2. Identify Assessment Gaps per the application of Inovalon’s PCIS designed to
determine the identification of members possessing historical indications of
chronic disease (or such medical conditions which may be expected to be
persistent in nature) and for which a valid clinical encounter and associated
valid claim is not able to be identified within the current date of service
period per the CMS (or State Department of Health, as the case may be) technical
specifications of risk adjustment, otherwise known as Un-Coded Chronic
Conditions (each a “UCCC”), the probability and factor score thresholds of which
shall be determined and set upon review of Member Population data by Inovalon.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 7 of 16
 

3. Identify Care Consideration Gaps per the application of PCIS designed to
determine the identification of members with data suggesting potential
medication, laboratory, procedure, outcome, resource utilization, or other
patient care issue that is identified as potentially having occurred or not
occurred such that best practice, utilization improvement, quality measure, or
safety standards may have been jeopardized.

 

ii. Venue Assessment Analytics: Inovalon shall undertake the analytical
algorithms necessary to determine effective interventional approach with respect
to venue for prospective closure of each member identified as having one or more
Prospective Advantage Gaps as outlined above. Such venue analytics shall be
utilized to direct intervention strategy regarding selection of encounter
facilitation, encounter support, and in-home (or face-to-face) assessment for
the closure and resolution of such gaps.

 

iii. Gap Coordination Analytics: For each member for whom gaps in assessment,
documentation, and care and quality have been identified, Inovalon shall
undertake an analytical process of determining the following:

 

1. Gap Prioritization: Recognizing that resource planning requires a
prioritization of implementations over time, gap prioritization is necessary to
balance intervention loads.

 

2. Provider Selection: The effectiveness of gap closure is impacted by the type
of provider and nature of the provider’s relationship with a respective member
in the setting of a specific gap type. Provider selection algorithms undertake a
consideration of factors influencing the likelihood of a gap closure
intervention being successful when undertaken in concert with a specific
provider.

 

3. Closure Method Selection: The effectiveness of gap closure is impacted by the
method applied to close such gap (e.g. encounter facilitation, encounter
support, or Face-To-Face Member Assessment). Closure method selection algorithms
undertake a consideration of factors influencing the likelihood of a gap closure
intervention being successful based on the clinical encounter data of the
respective member, the nature of the Prospective Advantage Gaps, and the
providers identified within the Provider Selection algorithms.

 

4. Overlap & Sequencing: Prospective Advantage Gap closure can be made more
efficient by coordinating multiple Prospective Advantage Gaps identified. 
Prospective Advantage Gaps of lower potential value or with less pressing timing
priority may best be coordinated with Prospective Advantage Gap of higher
potential value or more timely need for closure. Overlap and sequencing
algorithms determine a method of more efficient grouping and chronology of
Prospective Advantage Gap closure intervention to achieve efficient balancing of
timing, efficiency, and value.

 

c. Creating and Updating of Target Gap Set & Mapping. Inovalon shall, on a
monthly basis, determine the then current set of Prospective Advantage Gaps from
the results derived from the analytical process outlined within Section 5(b)
above, providing for a current and forward looking indication of relevant gaps,
recommended method and venue of closure, sequencing, and timing so as to assist
in gap resolution and closure (for each month, the respective “Prospective
Advantage Monthly Member Detail Map” or “Prospective Advantage MMDM”). Such
Prospective Advantage MMDM shall be reflective of actual clinical and encounter
activity (as reflected within the Health Plan Data Set) of the immediately
preceding month, making adjustments to gap, venue, and coordination analytical
results upon preceding Prospective Advantage MMDM data to reflect such.

 

6. Gap Resolution and Closure.  Guided by the results analytics described above,
Inovalon will implement a process of gap resolution and closure (the “PA Gap
Resolution & Closure Processes”) through a combination of encounter
facilitation, encounter support, and in-home assessment. Such PA Gap Resolution
& Closure Processes shall be undertaken as outlined in this Section 6.  If any
of Client’s members decline to receive any contact from Inovalon, Inovalon will
inform Client of such member refusals on a monthly basis.  Inovalon will
operationalize a process to inform Client of such member refusals on a weekly
basis.  Member complaints will be escalated to Client within two business days.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 8 of 16
 

a. Encounter Facilitation: For each member identified as being in need of
encounter facilitation for gap resolution and closure, Inovalon shall undertake
a coordinated communication outreach process to facilitate encounters with the
respective provider to achieve appropriate member assessment, documentation,
coding, risk adjustment accuracy, care and quality gap resolution.  Inovalon
will manually adjust the PA Gap Resolution & Closure Process so that no
Encounter Facilitations will be launched during the months of July or December
unless otherwise agreed upon the parties.

 

i. Member Outreach:  Inovalon will outreach to members in writing and
telephonically with information regarding the recommended need for a provider
assessment (without specific disease information) and provider contact
information in such a manner, as to facilitate timely practitioner encounter.

 

ii. Provider Outreach:  Inovalon will outreach to providers in writing with
information regarding the recommended need for a provider assessment of one or
more specific members (with specific gap information) and relevant member
contact information to facilitate a timely practitioner encounter.

 

1. Enhanced Provider Outreach. In the event that the Encounter Support Gap
Resolution Modality is not in place, a relevant provider does not have ready
access to (or is not readily adopting of) ePASS, or in an effort to more
effectively achieve the benefits of comprehensive documentation of encounters,
Inovalon may additionally provide a member-specific encounter SOAP (Subject
Objective Assessment Plan) note to providers in connection with the provider
outreach of Section 6(a)(ii) and request submission to Inovalon of such
completed Member Assessment SOAP Notes. Upon the receipt, analysis/review,
coding, and processing of such Member Assessment SOAP Note, an Encounter Support
shall have been deemed to have been successfully undertaken (as opposed to an
Encounter Facilitation, and such Encounter Support shall also be referred to as
a “Converted Encounter Facilitation”).

 

b. Encounter Support: So as to facilitate a highly effective provider encounter
aimed at resolving and closing gaps, (i.e. clarifying to providers where
specific gaps exist at the time of encounters with such members), Inovalon shall
provide encounter support for providers and their members consisting of member
data insight, targeted member assessment & documentation support for members
identified as having gaps (a process component referred to as the “Encounter
Support Process”) through a service platform referred to as the Electronic
Patient Assessment Solution Suite (ePASS®) or through the provision of a printed
form of materially the same content if directed by Client (i.e. for those
Clients not desiring or not able to utilize an electronic platform, whether
universally or on a provider-by-provider basis).  For each Encounter Support
Process, Inovalon shall undertake the following:

 

i. Notification to Providers.  On a monthly basis, Authorized Users are reviewed
by Inovalon such that:

 

1. Authorized Users who are new to the Encounter Support ePASS solution are
provided general ePASS materials and offered access to technical support and
training materials; and

 

2. A list of all members who have been identified as having a Documentation Gap,
Assessment Gap, and/or Care Consideration Gap and who are within such provider’s
Provider Viewable Membership list (as defined below) receive notification of
such with detail indicating the suspicion of such gaps.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 9 of 16
 

ii. Notification to Members: All members who are identified as having a
suspected Documentation Gap, Assessment Gap, or Care Consideration Gap shall
receive a letter (or other textual communication including for example email and
SMS) with prioritized members additionally receiving facilitating telephonic
outreach which:

 

1. References the value of appropriate medical follow-up with their provider
(but does not state the specific area of potential Documentation, Assessment, or
Care Consideration Gap); and

 

2. Contains information designed to assist the member in pursuing an appropriate
encounter with the designated provider.

 

iii. Information & Support in Encounters: Member encounters supported by the
ePASS platform of the Encounter Support Process provide Authorized Users gain
the benefit of:

 

1. Member Electronic Healthcare Data Records: Member data pertaining to
demographics, risk adjustment (HCC, ACG, CRG, DxCG, CDPS, or other such similar
risk adjustment model detail) data, past medical history, encounter data,
laboratory data, pharmacy data, durable medical equipment data, care provider
data, and other such data is provided in a “read-only” electronic medical record
format from which the provider can gain advantageous insights into the member’s
medical history, tests, and treatment so as to assist in their assessment,
documentation, decision making, and care plan construction processes.

 

2. Smart HRA (Health Risk Assessments) Decision Support / Leading Question
Guidance: Questions that are based on indications of Prospective Advantage Gaps
and other relevant data aid in clarifying the presence, persistence, and status
(or absence or evolution) of the active medical conditions and potential
co-morbidities (and the documentation and clarification of such).

 

3. Improved Documentation & Data Clarity: Following the completion of each
ePASS-supported encounter hereunder, Authorized Users and Client are provided a:
(i) detailed “Active Conditions” summary document for signature (including
credentials and date indication) for inclusion within the respective member’s
medical record; (ii) clarified active condition and co-morbidity data (as may be
used in coordination with encounter data for the purposes of risk score accuracy
improvement); and (iii) further updated electronic medical record profile data
maintained within ePASS for access and use by Authorized Users in the future as
needed.

 

iv. Encounter Documentation Review & Coding Validation: Upon the completion of
each encounter, the Encounter Support ePASS platform shall convert each
provider’s responses to a clinical encounter medical record note (known as an
“Encounter SOAP Note”) consistent with CMS technical specification requirements
and complete with electronic signature components of the utilizing provider (the
“Completed ePASS Encounter SOAP Note”).

 

1. Encounter Document Review: Inovalon shall undertake a review of the Completed
ePASS Encounter SOAP Note and confirm complete and accurate coding in a fashion
that is compliant with CMS, or State Department of Health, as the case may be.

 

2. Encounter Document Provision & Copy: A copy of the Completed ePASS Encounter
SOAP Note shall be made available to the utilizing provider (such copy may be in
hard copy or electronic format depending on the utilizing provider’s request)
and to Client in electronic format.

 

3. Encounter Document Risk Adjustment Coding: The clinical documentation coding
(e.g., ICD) representative of each such Completed ePASS Encounter SOAP Note
shall be converted into appropriate encounter format for the respective risk
adjustment model reporting (e.g., RAPS File and EDS file format for CMS
submission, or MEDS II File format for State Department of Health, as the case
may be) and submission, if desired by Client.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 10 of 16
 

v. Provider Encounter Incentives:  Client may choose to implement an incentive
program for providers who utilize the ePASS platform completely.  In the case,
Inovalon shall include information of such incentive within the mailings and
communication messages of the program to providers and will provide to Client on
monthly basis information outlining provider participation so as to assist in
the administration of such incentive programs. Such incentives, while strongly
encouraged by Inovalon, shall be at the discretion of Client and paid at the
expense of Client.

 

vi. Provider Access to Member Information:  Client’s Authorized Users (providers
and support staff) can securely log into the ePASS platform via the Internet. 
Once such user’s credentials and password are authenticated, such users are able
to access both historical information and a list of identified documentation,
assessment, and care consideration gaps (and any associated Smart HRA question
set, as the case may be) pertaining to such members (the group of such members
being referred to as the “Provider Viewable Membership”).  The Provider Viewable
Membership additionally may be aggregated across a provider group with Client
provision of such aggregation requirements. The Provider Viewable Membership is
defined by a rule selected by Client as one of four options (indicated by a
checkbox) below:

 

☒ Universal Member Loading – All providers identified by the Client as being
Authorized Users can access all members for whom such provider has been
identified as the Principally Relevant Member Provider;




☐
Universal Gap Loading – All providers identified by the Client as being
Authorized Users can access all members i) for whom such provider has been
identified as the Principally Relevant Member Provider, and ii) for whom a
Prospective Advantage Gap has been identified;




☐
Intervention Scheduled Loading – All providers identified by the Client as being
Authorized Users can access all members i) for whom such provider has been
identified as the Principally Relevant Member Provider, ii) for whom a
Prospective Advantage Gap has been identified, and iii) for whom an intervention
has been targeted; or




☐
Custom Loading – All providers identified by Client as being Authorized Users
can access all members for whom such provider has been identified per a custom
assignment list or algorithm (which will be mutually agreed to by Inovalon and
Client).

 

vii. Notwithstanding any reductions in the Member Population during the term of
the Agreement, Client’s Authorized Users (including providers) will be able to
access and use the ePASS platform for all of Client’s Medicare Advantage
members, including members that are not part of the Member Population.

 

c. In-Home Assessment Processes.  Inovalon shall identify members for whom
Prospective Advantage Gaps are indicated, but for which an encounter with a
provider is not, or has not, been able to be achieved (each a “Target Member”);
thereafter coordinate and achieve an in-home provider assessment (or alternative
assessment to the same end) and documentation; and provide such gained
documentation, encounter coding, and associated information to the appropriate
audiences and initiatives of Client to achieve improved clinical and quality
outcomes, care management, and risk adjustment benefit for the respective Target
Member, their primary care provider, and Client. So as to provide such service,
Inovalon shall undertake the following:

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 11 of 16
 

i. Analytic Identification of Target Members: Inovalon will utilize analysis
performed as outlined in this SOW, and additional algorithms within its PCIS and
Identification, Stratification, and Prioritization (ISaP™) algorithms to
identify and prioritize high-risk members (each referred to as a “Target
Member”) who have:

 

1. Been identified as having Prospective Advantage Gaps;

 

2. Not responded to Encounter Facilitation Processes or Encounter Support
Processes within three months of an outreach to achieve either or both of such;
or

 

3. Been identified as having a high risk of negative clinical, quality, or
financial impact in the absence of provider assessment (the determination rules
of which shall be agreed to mutually by Inovalon and Client) and who have
indicated an inability (or unwillingness) to achieve a provider encounter
through traditional means (i.e., at an outpatient clinical office facility of a
provider within Client’s provider network).

 

ii. Member Outreach, Venue Selection, and Scheduling:  Inovalon will outreach to
each Target Member, determine best venue for the desired assessment (e.g.,
Target Member’s house, Target Member’s primary care provider’s outpatient
clinical office, an Inovalon facility) for the achievement of the desired
face-to-face provider assessment (the “Targeted Venue”), prepare the Target
Member for the assessment process, and schedule a face-to-face assessment with
the members. For the sake of clarity, for each Target Member, Inovalon seeks a
prioritized approach to venue selection as follows:

 

1. Facilitate an encounter at the outpatient clinical office facility of the
Target Member’s primary care provider by arranging appointment scheduling and
coordinating transportation for Target Member; or

 

2. Facilitate an encounter at the Target Member’s house (or other location or
facility, which may, for example, be a facility of Inovalon) by arranging
appointment scheduling and coordinating transportation (as may be necessary) for
Target Member.

 

iii. Performance of Member Assessments:  For those Target Members for whom an
encounter with their primary care provider is unable to be facilitated, and for
whom a face-to-face assessment has been able to be arranged, Inovalon’s
subcontracted physicians or physician extenders, as defined by CMS technical
specifications (the “Member Assessor”) will perform face-to-face, member
assessments of such Target Members and document such member’s active disease and
co-morbidities (the “Face-To-Face Member Assessment” and the documentation of
such, the “Member Assessment SOAP Note”)).  Prior to targeting an HMO member for
a Face-To-Face Member Assessment, Inovalon will provide a list of potential
targets to Client in writing for approval.  Client will approve or reject such
targets in writing within 10 business days of receipt of the list of potential
targets.  Once Client approves any potential target, Inovalon is deemed
authorized to outreach to each such Target Member in accordance with this
Section 6(c) and Client will not rescind such authorization unless requested by
the Target Member.  The Face-To-Face Member Assessments shall be guided by
information and data known by Inovalon regarding such member, as enabled by
Inovalon’s Electronic Patient Assessment Solution Suite (ePASS) and data-driven
health risk assessment technology (SmartHRA), and shall include, with respect to
the Target Member, the following as appropriate:

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 12 of 16
 

1. Medical history (including chief complaint (CC), history of present illness
(HPI), review of systems (ROS), past medical history (PMH), social history,
family history and medications);

 

2. Physical exam (which shall generally include such segments as: general exam,
eyes, ENT, neck, respiratory, cardiovascular, chest, abdominal, musculoskeletal,
neurological, psychiatric, skin, and other such segments, as may change from
time to time);

 

3. Diagnostics (as warranted and reasonably available, examples include pulse
ox, ABIs, etc.); and

 

4. Assessment of current and chronic conditions.

 
While the results of the Face-To-Face Member Assessment (i.e., the Member
Assessment Encounter SOAP Note) are conveyed to Client and designated primary
care provider, acknowledging that it is not the intention of the Face-To-Face
Member Assessment to replace or supersede any primary care provider
relationship, the Member Assessor shall render no management or treatment to the
Target Member. The generality of the preceding sentence notwithstanding, in the
event that the Member Assessor believes that the Target Member is in acute
medical risk, the Member Assessor shall contact emergency services (e.g., 911)
as warranted. For the sake of clarity the encounter shall not result in the
delivery of treatment.  Client shall be responsible for providing Inovalon with
contact information for a liaison to support continuity of care for members
receiving Face-To-Face Member Assessments.


Inovalon will conduct all Face-to-Face Member Assessments under the Agreement in
a manner consistent with CMS “Guidance for In-Home Enrollee Risk Assessments”
found on pages 144-146 of the 2016 Final Call Letter for Medicare Advantage
plans or any updates or modifications of such guidance released by CMS from time
to time.  Inovalon and Client will work together to mutually agree on the “best
practices” from the CMS guidance that are applicable to the Services. 
Additionally, Inovalon will actively monitor and audit its employees or
contractors performing Face-to-Face Member Assessments to ensure that they are
complying with all applicable provisions of such CMS guidance and the Agreement.
Inovalon will provide detailed reports to Client of its monitoring and oversight
activities of its employees and contractors performing Face-to-Face Member
Assessments.



iv. Minimum Volume Commitments: As consideration for the reduced pricing for
Face-To-Face Member Assessment Fees, Client hereby acknowledges and agrees that
Inovalon will be permitted to target at least 90% of the members in Client’s PPO
product line for Face-To-Face Member Assessments during each calendar year of
the Term of this SOW.

 

v. Quality Assurance Evaluation:  Inovalon will evaluate and code each completed
Assessment consistent with industry standard ICD and CMS/State Medicaid Agency
technical specifications (the “Assessment Coding Data”).

 

vi. Communication of Results:  Inovalon will facilitate the provision of
completed Assessments to the member’s designated primary care provider as
designated by Client, and completed Assessments will be provided to Client in
digital form on an encrypted DVD (or other secure media, as applicable).

 

vii. Preparation of Diagnoses Submission Files:  Inovalon will convert captured
Assessment Coding Data into CMS-specific (and/or state-specific, in the case of
Medicaid programs) encounter format for submission in advance of applicable
regulatory deadlines.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 13 of 16
 

d. Supplemental Data for Specified Measures. Inovalon will convert from
Completed ePASS Encounter SOAP Notes and from Member Assessment Encounter SOAP
Notes data related to the measures listed below (the “Specified Measures”) which
are able to be integrated into supplemental data stores for the purposes of
quality score reporting as outlined by relevant regulatory or oversight bodies
(e.g., as outlined within NCQA guidelines as listed within Volume II Technical
Specifications, and any such similar materials of CMS) as applicable. Such
supplemental data will be exchanged by and between the parties in Inovalon’s
Pseudoclaim™ format (each a “Pseudoclaim” and the format, the “Pseudoclaim
Format”) as outlined within Inovalon’s then current Pseudoclaim Import-Export
Specifications document.  Any time required to undertake any additional
conversions will be considered Support Units as outlined under Section 10.  For
the sake of clarity, Pseudoclaims and the associated technical specifications of
such Pseudoclaim Format are proprietary to Inovalon and are Inovalon
Intellectual property, not to be shared with any other party. For purposes of
this SOW, the Specified Measures are:

i. Adult BMI assessment;

ii. Care for older adults – medication review;

iii. Care for older adults – functional status assessment;

iv. Care for older adults – pain screening;

 

7. Service Level Agreements (SLAs).

 

a. Member Assessment SOAP Note processing timing.  For each Member Assessment
SOAP Note received by Inovalon in completed form without errors or omissions
inhibiting processing by Inovalon as outlined within this SOW, Inovalon agrees
to review, code and process each such valid Member Assessment SOAP Note within
ten (10) business days for electronic Member Assessment SOAP Notes received
through ePASS.

 

i. Method of Determination of SLA Performance.  This SLA will be measured on a
monthly basis.

 

ii. Consequences of Failure to Meet SLA.  Inovalon will be penalized ten percent
(10%) of the Encounter Support Fee for each Member Assessment SOAP Note that
fails to meet this SLA.

 

b. ePASS Enhancement & Change Notification.  Inovalon will provide 30 days’
advance notice to Client of any user interface and content changes (including
but not limited to any changes made to comply with regulatory requirements) to
ePASS so that Client may share this information with Authorized Users. In such
cases related to regulatory compliance where the regulator provides Inovalon
less than 30 days to notify the changes, Inovalon will notify Client as soon as
reasonably possible within the timeframe provided by the regulatory agency. In
cases of emergency changes related to software performance and security,
Inovalon will provide notice to Client of the change as soon as reasonably
possible but no later than (2) two business days after the change is made.

 

i. Consequences of Failure to Meet SLA for Changes to ePASS.  If Inovalon fails
to provide notice to Client within the timeframes described in previous
sub-section 7 (b) and the resulting changes impact Client, Inovalon will issue a
credit to the second party equal to $5,000 per SLA violation.

 

8.     Reporting.   To the extent applicable to the Services hereunder, Inovalon
shall provide the following reports:

 

a. Encounter Impact Tracking and Reporting: Inovalon shall provide process
impact reporting to Client as follows:

 

i. Encounter Tracking: Inovalon shall track the number and claims’ disease
condition coding of encounters achieved through the activities of this SOW. The
results of such tracking shall be provided to Client within a report (referred
to as an “Encounter Impact Report”).

 

ii. Disease Related Utilization Tracking: Inovalon shall track utilization
preceding and following encounters achieved through the activities of this SOW.
The results of such tracking shall be provided to Client within a report
(referred to as a “Utilization Impact Report”).

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 14 of 16
 

iii. Risk Adjustment Impact Tracking: Inovalon shall track the financial result
of risk adjustment factor improvements following encounters achieved through the
activities of this SOW. The results of such tracking shall be provided to Client
within a report (referred to as a “Factor Impact Report”).

 

iv. Summary Impact Tracking: Inovalon shall provide a summary impact report
outlining the combined impact of utilization and risk score accuracy achieved
through the activities of this SOW. The results of such shall be provided to
Client within a report (referred to as a “Summary Impact Report”).

 

b. Encounter Support Impact Tracking and Reporting: So as to enable Client’s
measurement and monitoring of the Encounter Support performance, as well as to
provide results transparency and progress tracking capabilities, Inovalon shall
make available to Client access to the reports noted below.  The reports will be
available to Client through the Client Web Portal. Such reports include (as may
be periodically revised, modified, supplemented, and expanded):

 

i. Provider ePASS Portal utilization reports;

 

ii. Member encounter activity reports;

 

iii. Documentation Gap closure reports;

 

iv. Assessment Gap closure reports;

 

v. Care Consideration Gap closure reports; and

 

vi. Realized financial impact reports.

 
REIMBURSEMENT AND PAYMENT SCHEDULE FOR SERVICES
 

9. Fees and Expenses.  For the services outlined within this SOW, Inovalon will
charge and invoice Client as follows:

 

a. Process Analytics & Reporting Fees:  Beginning on the SOW Effective Date
Inovalon will charge a monthly base processing fee equal to the Prospective
Advantage Processing Fee plus the Specific Measures Processing Fee (the “Base
Processing Fee”) for the Member Population as noted in Table 1 below and a total
member count related fee (the “PMPM Processing Fee”) as outlined within the
Table 1 below. The sum of the Base Processing Fee and PMPM Processing Fee shall
be invoiced monthly in arrears (prorated for partial months).  The fees shall be
based on the Member Population(s) from the most recently received Health Plan
Data Set (and the member counts provided in Table 1 in the absence of any Health
Plan Data Set).

 
Member Population
Population
Members
Enrolled
Prospective
Advantage
Processing Fee
Specific Measures
Processing Fee
PMPM Processing
Fee
Triple-S Advantage Inc. (H4005)
121,743
$ 19,575
$ 4,950
$ 1.63

Table 1: Prospective Advantage Monthly Processing Fees
 

b. Gap Resolution Fees: Inovalon shall charge a fee for the performance of gap
resolution activities on a monthly basis in arrears as outlined below:

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 15 of 16
 

i. Encounter Facilitation Fee:  For each Encounter Facilitation, Inovalon will
charge Client a fee of $27.71 (the “Encounter Facilitation Fee”).

 

ii. Encounter Support Fees:  For each Encounter Support, Inovalon will charge
Client a fee of $47.00 (the “Encounter Support Fee”) plus an additional fee of
$3.96 (the “Specified Measures Fee”) for the conversion and processing related
to the Specified Measures.  Inovalon will charge $20.18 plus the Specified
Measures Fee for any Converted Encounter Facilitation.

 

iii. Face-To-Face Gap Member Assessment & Closure Fees:  Inovalon shall charge
Client a fee of $268.64 (the “Face-To-Face Member Assessment Fee”) for each
Face-To-Face Member Assessment performed plus the Specified Measures Fee for the
conversion and processing related to the Specified Measures, plus the cost of
mileage according to IRS mileage reimbursement rates (the “Mileage Reimbursement
Fee”).

 

c. Pass-Through Fees:  Inovalon will charge to Health Plan the cost for the
pass-through items outlined below, at cost, each of which shall be outlined in
reasonable detail by Inovalon (the “Pass-Through Fees”).

 

i. Hardcopy fulfillment of member and provider notification letters (sent via
USPS and FedEx, as the case may be), and the fulfillment expenses therefore
(together, referred to as the “Hardcopy Fulfillment Expense Pass-Through”);

 

ii. The cost of any incentives offered to Client’s providers and/or members upon
completion of an intervention and all administration and mailing costs
associated with any such  incentives offered; and

 

iii. Mileage driven on behalf of the performance of services under this SOW will
be reported and charged at the IRS Mileage Reimbursement Fee for each such mile
(the “Mileage Pass-Through”).

 

10. Provision of Support Services. Client may, in its sole discretion, utilize
support units (“Support Units”) in any proportion for the provision by Inovalon
of support services outside the scope the Services.  Inovalon will invoice
Client for the Support Units in arrears at the price of $50 per Support Unit.
Client may elect to use the Support Units for Client IT / Prospective Advantage
integration support and/or client operations process improvement consulting
services and Inovalon agrees to provide to Client IT / Prospective Advantage
integration support and/or client operations process improvement consulting
services (“Support Services”).  In the event that a Client request for Support
Services is expected to incur Support Units, Inovalon will provide a good faith
estimate to Client and receive Client’s written approval prior to beginning such
work related to such request for Support Services.

 

a. Support Units are determined based on the following levels of support.

 

i. Level 1 Support: Support questions regarding basic technical questions which
are not product specific (e.g. questions regarding logging into the Inovalon
Client Web Portal.  An example of Level 1 Support (which is always included) is
technical assistance in accessing ePASS or the Client Web Portal.

 

ii. Level 2 Support: Support questions which are product-specific (i.e. specific
to the Prospective Advantage solution, services, and/or subject matter) and
which are considered basic in their complexity as well as product-specific
training.  An example of Level 2 Support (which is always included) is the daily
operational support of the client services organization including reviewing the
Prospective Advantage Financial Impact Report, or product specific training such
as CARA issues log training.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #1 - Prospective Advantage®
Page 16 of 16
 

iii. Level 3 Support: Support questions which are product-specific (i.e.
specific to the Prospective Advantage solution, services, and/or subject matter)
and which are considered advanced in their complexity, but which do not require
a senior management person’s involvement (i.e. not requiring a: product leader,
Senior Director (or higher), or Medical Director).  An example of Level 3
Support is generating a specific financial report investigating particular HCC’s
or medical conditions by a particular medical group.

 

iv. Level 4 Support: Support questions which are product-specific (i.e. specific
to the Prospective Advantage solution, services, and/or subject matter) and
which are considered highly advanced in their complexity, therefore requiring
(or, at the request of the Client, involving) involvement of a product leader,
Senior Director (or higher), or Medical Director).  An example of Level 4
Support is performing a risk adjustment accuracy project which compares found
HCC’s by a specific medical group on a year over year basis.

 

b. Support Units are calculated based on the amount of time and the level of
support utilized as set forth in Table 2 below.

 
Support Level
Number of Units /
Hour
Cost by the Hour*
Level 1
Included within scope of Services
Level 2
Included within scope of Services
Level 3
5
$ 250
Level 4
6
$ 300

Table 2: Support Units


* Level 3 and Level 4 are calculated in hourly increments.
 

11. .General Invoicing.  Except as otherwise provided above, Inovalon will
invoice Client for the Services provided on a monthly basis in arrears.

 

12. Specification Changes.  In the event that CMS or State Department of Health
should materially change the risk adjustment reimbursement technical
specifications, Inovalon reserves the right to adjust the fee structure outlined
within this SOW accordingly; provided, however, that such fee structure changes,
if any, must be reasonable, proportional to the changes in such technical
specifications.

 

13. Limitations of Data Accuracy.  Both parties acknowledge that the accuracy
and completeness of the Services may be limited by inaccuracies and
incompleteness, if any, within data provided by Client to Inovalon.

 



--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #2 – INDICES™ Business Intelligence
Page 1 of 5
Statement of Work #2


INDICES™ BUSINESS INTELLIGENCE (“BI”) REPORTING PLATFORM
SCOPE OF SERVICES
 
This Statement of Work #2 (this “SOW”) is entered into and effective as of the
Effective Date (the “SOW Effective Date”) of that certain Master Services
Agreement effective January 1, 2016 (as amended, the “Agreement”) by and between
Inovalon, Inc. and Client pursuant to the terms and conditions thereof. 
Inovalon will use all commercially reasonable efforts to provide the following
BI reporting services (the “Services”) in a professional and workmanlike manner.
 

1. Overview of Scope. Inovalon shall provide an online, web-enabled reporting
platform (referred to as the “Business Intelligence Reporting Platform” or “BI
Reporting Platform”) to enable Client access to relevant managed care
information regarding its members, providers, and facilities in areas of,
amongst others, demographic information, clinical and quality outcome
information, cost and utilization information, revenue and risk adjustment
information, and clinical program information.

 

2. Term and Termination.  This SOW shall commence on the Effective Date and
shall continue in effect through December 31, 2017

 

a. Transition Services.  In the event of termination or expiration of the
Agreement, Inovalon will provide the support described below up until the end of
the Transition Period (as defined below) both (A) in accordance with all
standards set forth in the Agreement and this SOW and (B) with the same level of
accuracy, intensity and timeliness of Services performed before receipt of the
notice of termination or non-renewal, meeting all the data specifications
required by Client and CMS.  In consideration of the transition services,
Inovalon will continue to invoice and Client will continue to pay the Base
Processing Fee described in Section 6 of the SOW during the 3 month period
following the Termination Date (the “Transition Period”).

 

i. Inovalon will make available through the INDICES Platform all analytics
performed up until the Termination Date; and

 

ii. Inovalon will keep available and accessible the INDICES Platform until the
end of the Transition Period

 

3. Reporting Domain Content. The INDICES BI Reporting Platform shall provide
access to information domains as outlined within Schedule 1 of this SOW (the
“Information Domain Components”).

 

4. Timelines. The provision of the Information Domains within the BI Reporting
Platform shall be undertaken in accordance to a timeline described within
Schedule 1 of this SOW.  Each domain category shall be made available within the
BI Reporting Platform on or before the last calendar day of the month indicated
as the respective domain’s “Initial Implementation Date.” The period immediately
following each Initial Implementation Date shall be considered a period for
testing and review by both Client and Inovalon (the “Review & Testing Period”).
Such period is anticipated to require up to 3 months. Following the completion
of the Review & Testing Period, one or more updates to the BI Reporting Platform
shall implement any necessary changes and the initial release of such domain
category shall be deemed complete (the date on which such is achieved being
referred to as the “Service Pack 1 Release Date” for such respective domain).

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #2 – INDICES™ Business Intelligence
Page 2 of 5
 

5. Access Rights.  Client shall have full access to all Medical Records, ePASS
and Face-To-Face Member Assessments completed as described in SOW #1
(Prospective Advantage), and SOW #4 (CARA).  Additionally, Client will have
access through the BI Reporting Platform to all available portals and reporting,
among others services included herein without any user amount limit.

 

6. Fees. Beginning on the SOW Effective Date, Inovalon will charge a monthly
base processing fee (the “Base Processing Fee”) as outlined within Table 1 below
and a total member count related fee (the “PMPM Processing Fee”) calculated by
multiplying the number of members within each Reporting Population by the
“Monthly PMPM Processing Fee” as outlined within the table below. The sum of the
Base Processing Fee and PMPM Processing Fee shall be invoiced monthly in
arrears.

 
Reporting Population
Population
Members
Enrolled
Base
Processing
Fee
Monthly
PMPM
Processing
Fee
Triple-S Advantage, Inc.(H4005)
121,743
$ 1,3495.19
$ 0.125

Table 1: BI Reporting Platform Monthly Processing Fees
 

7. Provision of Support Services. Client may, in its sole discretion, utilize
support units (“Support Units”) in any proportion for the provision by Inovalon
of support services outside the scope the Services.  Inovalon will invoice
Client for the Support Units in arrears at the price of $50 per Support Unit.
Client may elect to use the Support Units for Client IT / BI integration support
and/or client operations process improvement consulting services and Inovalon
agrees to provide to Client IT / BI integration support and/or client operations
process improvement consulting services (“Support Services”).  In the event that
a Client request for Support Services is expected to incur Support Units,
Inovalon will provide a good faith estimate to Client and receive Client’s
written approval prior to beginning such work related to such request for
Support Services.

 

a. Support Units are determined based on the following levels of support.

 

i. Level 1 Support: Support questions regarding basic technical questions which
are not product specific (e.g. questions regarding logging into the Inovalon
Client Web Portal).  An example of Level 1 Support (which is always included) is
technical assistance in accessing ePASS or the Client Web Portal.

 

ii. Level 2 Support: Support questions which are product-specific (i.e. specific
to BI Reporting Platform, services, and/or subject matter) and which are
considered basic in their complexity as well as product-specific training.  An
example of Level 2 Support (which is always included) is the daily operational
support of the client services organization including reviewing the Prospective
Advantage Financial Impact Report, or product specific training such as CARA
issues log training.

 

iii. Level 3 Support: Support questions which are product-specific (i.e.
specific to the BI Reporting Platform, services, and/or subject matter) and
which are considered advanced in their complexity, but which do not require a
senior management person’s involvement (i.e. not requiring a: product leader,
Senior Director (or higher), or Medical Director).  An example of Level 3
Support is generating a specific financial report investigating particular HCC’s
or medical conditions by a particular medical group.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #2 – INDICES™ Business Intelligence
Page 3 of 5
 

iv. Level 4 Support: Support questions which are product-specific (i.e. specific
to the BI Reporting Platform solution, services, and/or subject matter) and
which are consider highly advanced in their complexity, therefore requiring (or,
at the request of the Client, involving) a senior management person’s
involvement (i.e. requiring a: product leader, Senior Director (or higher), or
Medical Director).  An example of Level 4 Support is performing a risk
adjustment accuracy project which compares found HCC’s by a specific medical
group on a year over year basis.

 

b. Support Units are calculated based on the amount of time and the level of
support utilized as set forth in Table 2 below:

 
Support Level
Number of Units /
Hour
Cost by the Hour*
Level 1
Included within scope of Services
Level 2
Included within scope of Services
Level 3
5
$ 250
Level 4
6
$ 300

Table 2: Support Units


* Level 3 and Level 4 are calculated in hourly increments.
 

8. Limitations of Data Accuracy.  Both parties acknowledge that the accuracy and
completeness of the Services provided within this SOW may be limited by
inaccuracies and incompleteness, if any, within data provided by Client to
Inovalon.

 

9. Platform Access.  Inovalon will undertake commercially reasonable efforts to
ensure the INDICES Platform availability for 99.9% of the time during each
calendar month. Any changes to the INDICES Platform will be made with reasonable
previous notification to Client.

 

a. “System Availability" means the percentage of total time during which the
INDICES Platform is available to Client, excluding the Scheduled Maintenance
Period, Emergency Maintenance or force majeure events. All scheduled maintenance
period and emergency maintenance will be made with reasonable previous
notification to Client.

 

b. In the event that the INDICES Platform does not meet the monthly service
availability defined herein, Inovalon will provide a credit against the monthly
invoice under this SOW to the Client in accordance to the table below.

 
Percent of INDICES Platform
Availability per Calendar Month
Service Credit
<99.9%
2%
<99.0%
5%
<98.0% (being 3 days)
10%

Table 3: Service Credits
 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #2 – INDICES™ Business Intelligence
Page 4 of 5
 

c. When possible, Inovalon will notify Client within a reasonable time of any
Service Outage. Client will register a log of any outage incidents which will be
shared with Inovalon for credit claims purposes. This outage incident log will
document the date and the amount of time when Client experiences a disruption in
availability of the INDICES Platform. For determining the Credit, the duration
of a Service Outage will be measured as the time starting when Client
experiences a disruption in availability of the INDICES Platform and ending when
a successful solution or workaround allowing for full restoration of the INDICES
Platform is provided by Inovalon to Client.

 

d. Any Credits earned by Client hereunder will be applied to the Monthly Based
Processing Fees owed by Client for the next month for which the Credit applies.
If Credits cannot be applied to future Fees because the Agreement has terminated
(or due to a material uncured breach by Inovalon which caused the Agreement to
terminate), Inovalon will pay Client the amount of the Credit.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #2 – INDICES™ Business Intelligence
Page 5 of 5
 
Schedule 1 to Statement of Work #2
INDICES BI Reporting Platform Domain Content Schedule


Domain Area
Domain Name
Domain Components
Domain
Implementation Time
1
Membership
(Member / Enrollment
Analysis & Reporting
●   Member Details (Key demographics, Plan information and Contact  information)
●    Plan membership analyses including by Age & Gender, Payer and Product,
Density by County
●    Longitudinal membership trending including the Turnover Trend Analysis
Upon the SOW
Effective Date
2
Member and Provider Search
(Member, PCP and PCP Group Profiles)
●       Member Cross-Product and Cost/Utilization Profile
●     Provider (PCP) and Provider Group Cost/Utilization Panel Profile and
Roster Analysis
●     Provider / Group Longitudinal Comparison across key metrics
Upon the SOW
Effective Date
3
Pharmacy & Medical
(Cost & Utilization Analysis and Reporting)
●       Medical Cost & Utilization Trending (Inpatient, Outpatient & Ancillary
Services)
●       Medical Utilization by Provider Specialty, by Region, by plan group, by
age/gender/geography
●       Medical Utilization Admits/Visits per 1000 Trending
●       Pharmacy Cost & Utilization trends/comparisons by NDC Categories,
Diagnosis categories, brand/generic drug types, provider specialty, by plan
group, by age/gender/geography
●  Pharmacy Drug Top 10 Analysis (HRM, Brand vs Generic, and Maintenance Drugs)
Upon the SOW
Effective Date
5
Risk Adjustment
(Risk Adjustment membership analysis, Retrospective Risk Adjustment Analysis and
Reporting and Prospective Risk Adjustment Analysis and reporting)
Medicare MMR/MOR Reporting:
●    Member risk score trends, Plan payment adjustments, Member Original Reason
for Entitlement, Member Status (Hospice, ESRD, and Medicaid), Member Benefit
Indication (Part A, B, D)     and Member Factor Type (Community, Institutional,
ESRD) , Membership by Acute/Chronic condition
CARA®
●     Member Retrospective Outreach Activity (Provider Reviewed by Month & Year)
●     Member Retrospective Outreach CEDIs by CEDI Process
●     Member HCC Realization Analysis and Improvement Reporting
Prospective Advantage®
●     Member Outreach Activity (Interventions by Month & Year)
●    Member HCC Realization and gap closure analysis and Improvement Reporting
Upon the SOW
Effective Date

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #3 – CAAS Services
Page 1 of 7
 
Statement of Work #3
 
MEDICARE ADVANTAGE
CLAIMS AGGREGATION, ANALYSIS, AND SUBMISSION (CAAS™)
SOLUTION SERVICES
 
This Statement of Work #3 (this “SOW”) is entered into and effective as of
January 1, 2016 (the “SOW Effective Date”) pursuant to the terms and conditions
of that certain Master Services Agreement effective January 1, 2016 (the
“Agreement”) by and between Inovalon, Inc. (“Inovalon”) and Triple-S Advantage,
Inc., (“TSA”), administered by Triple- S Advantage Solutions, Inc. (“Client”). 
Inovalon will use all commercially reasonable efforts to provide the following
CAAS services (the “Services”) in a professional and workmanlike manner.
 

1. Term and Termination.  This SOW shall commence on the SOW Effective Date and
shall continue in effect through December 31, 2017 (the “Term”).

 

a. It is acknowledged that CMS is proposing a change to file submission format. 
The proposed format (the “EDS Format”) will be a separate and distinct filing
from the current format (the “RAPS Format”) and both formats (RAPS and EDS) are
expected to be necessarily submitted to CMS in parallel for some period of time
(a period which is expected to be one to three years).  Notwithstanding anything
set forth in this SOW or the Agreement, this SOW may terminate at Client’s
request in the event that RAPS Files (defined below) are no longer accepted by
CMS.

 

b. Transition Services.  In the event of termination or expiration of the
Agreement, Inovalon will provide the following support up until the end of the
Transition Period (as defined below) both (A) in accordance with all standards
set forth in the Agreement and this SOW and (B) with the same level of accuracy,
intensity and timeliness of Services performed before receipt of the notice of
termination or non-renewal, meeting all the data specifications required by
Client and CMS.

 

i. Inovalon will perform all analytics described in this SOW up until the
Termination Date, meeting all the data specifications required by Client and
CMS; and

 

ii. Inovalon will make available the results of all analytics performed up until
the Termination Date during the 3 month period following the Termination Date
(the “Transition Period”).

 

2. Authorization; CMS System Requirements.

 

a. Client currently submits its own data to CMS.  Should Client elect at a later
date to have Inovalon serve as a CMS third-party Risk Adjustment Data Submitter
on its behalf:

 

i. Client shall appoint Inovalon to serve as its third party submitter for the
submission of Client’s Medicare risk adjustment data in respect to each Medicare
Advantage Member Population (each, a “RAPS Member Population”) set forth in
Table 1 below.  Client acknowledges and understands, that pursuant to CMS
requirements, regardless of who submits the Medicare risk adjustment data, CMS
holds Client accountable for the content of the data;

 

ii. Client’s election (if made) shall be made by completion of all applicable
CMS Electronic Data Interchange Enrollment Forms (“EDI Arrangements”), which
Client will maintain current, and shall provide Inovalon with copies thereof
(including all amendments or other modifications thereto).  Client shall
thereafter provide prompt notice to Inovalon of any termination of such EDI
Arrangements with CMS; and

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #3 – CAAS Services
Page 2 of 7
 

iii. Client shall further provide Inovalon with the information required on the
attached Data Sheet and such other information reasonably requested by Inovalon
in connection with the services contemplated hereunder.  Client shall thereafter
promptly notify Inovalon in the event of any material changes to such
information.

 

b. Inovalon shall generate and provide to Client a Risk Adjustment Processing
System (RAPS) file (a “RAPS File”) in respect to resulting claims data for
review by Client and submission, in whole or in part at the sole discretion of
the Client, to CMS.  Client hereby elects for Inovalon to provide RAPS Files to
Client on a monthly basis.  Inovalon will submit RAPS files to Client in the
latest International Classification of Diseases Edition as required by CMS. At
the Agreement Effective Date Inovalon will submit to Client its ICD-10 readiness
plan. Non-compliance with this ICD requisite will result in a penalty (to be
credited to Client) of five percent (5%) of the monthly fees paid to Inovalon
for each month in which Inovalon fails to comply with this CMS requirement, in
addition to and not in lieu of other remedies available under the Agreement
(except other SLA Penalties).  If Inovalon fails to comply with this CMS
requirement, it will be considered a material breach of the SOW subject to
termination in accordance with Section 3.2(b) of the Agreement.  Additionally,
if as a result of an error or omission made by Inovalon to comply with this
requirement, CMS imposes a penalty on or assesses interest against Client,
Inovalon will pay to Client all penalties directly attributed to Inovalon’s
error or omission, subject to any limitation of liability described in the
Agreement. This section shall survive termination of the Agreement or any SOW.

 

3. Data Transfer and Transform Processing; Client Data Repository.

 

a. Inovalon shall work with designated Client personnel in the provision of a
secure and complete transfer of Member Population data (each a “Health Plan Data
Set”) between Client data to Inovalon via secure FTP portal using established
transfer, compression, and encryption protocols.  For ongoing RAPS File
production, Inovalon shall established a transfer schedule for core data
components (occurring monthly) in order to allow for the timely production of
RAPS Files and reporting.

 

i. Specification of Health Plan Data Set:  Inovalon will provide Client with a
comprehensive outline of data required by Inovalon for the data processing of
each Member Population (which will constitute components of the Health Plan Data
Set for each such Member Population) including, amongst other data, the:

 

1. Member demographics data;

 

2. Member claims and cost data;

 

3. Member enrollment data;

 

4. Member laboratory data;

 

5. Member pharmacy data;

 

6. Member durable medical equipment data;

 

7. Care provider data;

 

8. MOR detail data; and

 

9. MMR detail data.

 

b. All data received from Client shall be staged in its raw formats in order to
allow for full source file attribution, audit trailing, and mapping
reconciliations.  Client must notify Inovalon of any change to Client’s raw
formats so as to facilitate accurate and efficient integration into the Client
Data Repository (CDR).

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #3 – CAAS Services
Page 3 of 7
 

c. All data translations, crosswalks and mapping into the CDR shall be performed
by Inovalon data analyst staff.  As data is mapped into the CDR, data fields
will be evaluated for consistency with expected values.  All files imported into
the CDR shall be tracked, tagged, and indexed, to allow for efficient processing
and attribution of results to imported data files.  Further, member and provider
matching rates will be analyzed for encounter files and third-party claims and
Inovalon shall work with designated Client personnel to resolve data
consistency, data gaps, and data value validation issues and to facilitate
appropriate data source matching and reconciliation.

 

d. Inovalon and Client shall jointly review, validate, and approve the
translations, crosswalks, and mapping protocols of raw data to facilitate the
accurate loading and maintenance of the CDR.

 

4. RAPS File Processing.

 

a. Inovalon shall work with designated Client personnel to identify and
integrate all available sources of member and diagnosis data to validate that
all relevant data has been obtained and utilized, and that the data that has
been provided is comprehensive.  This process is achieved through a systematic
and structured approach, utilizing extensive logging and tracking of data,
evaluation of prevalence trends in membership, enrollments, and claims, data
densities for encounters, prescription drugs, and laboratory results, and
exception tracking for enrolled members without care provision events.

 

b. Upon completing the integration and validation of included data files and
configuration of Inovalon’s systems to accommodate Client specific
characteristics, Inovalon shall perform an HCC Model Run, based upon the
methodology for calculating members’ risk factors as prescribed by CMS,
including:

 

i. Identification of diagnoses that relate to HCCs;

 

ii. Cross-reference of diagnosing practitioner against “valid” practitioner
listing and NPI Registry;

 

iii. Evaluation of data for Age/Sex edits;

 

iv. Grouping of diagnoses into HCC hierarchical categories to attribute “highest
value” HCC, and elimination of duplicate HCC diagnoses for submission; and

 

v. Identification of Demographic and Disease Interactions for duel eligible
members having certain HCC incidents and co-morbidities

 

c. Inovalon shall prepare all of Client’s Medicare risk adjustment data for the
Member Population in CMS-specified RAPS Format and provide to Client for
processing and submissions.  Inovalon shall process such claims data provided by
Client so as to conform with RAPS Format specifications.  When producing each
RAPS File, Inovalon will perform a “differential” analysis against previously
submitted RAPS Files to minimize the risk that duplicate submissions will
occur.  It is understood, however that certain errors cannot be checked or
validated by Inovalon alone, including errors related to member enrollment and
provider validity within CMS records and other related issues outside of
Inovalon’s control, and as such, Inovalon shall not be responsible for resolving
any such errors.

 

d. Inovalon shall utilize the Health Plan Data Set received from Client on or
before the 10th of a specific month (the “Monthly Processing Period”) for the
production of the month’s RAPS File, which shall be completed and made available
to Client (and submitted to CMS , as the case may be) by the end of the same
month. For the sake of example, data provided by Client to Inovalon on or before
February 10th, shall be utilized in the production of the RAPS File that is to
be available and provided to Client (and CMS, as the case may be) by the last
day of February, and the month of February is referred to as the Monthly
Processing Period.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #3 – CAAS Services
Page 4 of 7
 

e. In the event that Client elects to utilize Inovalon as its submitter to CMS
as outlined under 2(a), Inovalon shall provide a copy of each RAPS return file
(each, a “RAPS Return”) and CMS submission reconciliation report (each, a “CMS
Reconciliation Report”) to Client.  It shall be the responsibility of Client to
make any appropriate corrections to its claims data, membership data, member
enrollment data, or other relevant data source in response to errors identified
on the CMS Reconciliation Reports.  Any changes or corrections received by
Inovalon from Client will be processed for the next applicable subsequent
submission.

 

f. Client may elect to provide weekly Health Plan Data Sets to Inovalon.  In the
event Client elects to provide weekly Health Plan Data Sets and requests that
Inovalon process weekly RAPS Files, Inovalon will process weekly RAPS Files and
will invoice Client $0.10 per Actual Enrolled Member (in addition to the Monthly
RAPS File Production Fee) for each weekly RAPS File production process performed
above the once monthly process.

 

g. Client will provide monthly files containing HCC codes to be incorporated
into RAPS files by Inovalon (“Special Files”).  The Special Files will be
provided to Inovalon by a day of the month mutually agreed upon by the parties. 
Inovalon agrees to process the Special Files through its de-duplication logic
and add the data they contain to Client’s RAPS files at no additional charge to
Client.

 

5. Reporting and Analytics.  Inovalon shall provide reporting and project
management capabilities, which shall all be available through the Client Web
Portal, including reporting and analytical tools, which span from project
management through financial impact assessment, vendor performance, and network
practitioner performance improvement.

 

6. Resources. Inovalon shall allocate the resources necessary with respect to
the hardware, software, and personnel for the receipt, integration, storage,
maintenance, processing, and reporting of Client data and resulting RAPS Files
and associated reporting. Such resources shall be allocated regardless of
Client’s provision of data. As such, Client acknowledges that it is the
responsibility of Client to provide the necessary data outlined under this SOW
and that the absence of such provision or any other Client responsibility
hereunder does not result in the avoidance of any of the monthly fees outlined
under this SOW, specifically the CDR Monthly Maintenance Fee, Monthly RAPS File
Production Fee, and (if applicable) Monthly RAPS File Submission Fee (together,
the “Monthly Fees”). In the event that the calculation of such Monthly Fees is
compromised by the absence or incomplete provision of data or support by Client,
then such month’s Monthly Fees shall be the greater of those which are able to
be calculated or the prior months invoiced Monthly Fees.

 

7. Service Level Agreements (SLAs).

 

a. File Process Timing.  Inovalon will: (A) make available to Client RAPS within
1 business day of the mutually agreed upon delivery date; and (B) provided that
Client continues to share the Daily Membership Intake File in the current format
(or other mutually agreed upon format), process the Daily Membership Intake File
within 3 business days of receipt.

 

i. Method of Determination of SLA Performance.  This SLA will be measured on a
monthly basis.

 

ii. Consequences of Failure to Meet SLA.  If Inovalon is out of compliance with
either of the timelines above for three days or more, Inovalon will provide a
Corrective Action Plan and will be penalized ten percent (10%) of the CDR
Monthly Maintenance Fee for the applicable month.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #3 – CAAS Services
Page 5 of 7
 

8. Pricing.

 

a. Client Data Repository Maintenance & Monthly Base Processing Fee.  Beginning
on the SOW Effective Date, Inovalon will charge a monthly fee equal to
$5,101.18(the “CDR Monthly Maintenance Fee”) for the Member Population as noted
in Table 1 below  for the maintenance of the CDR and the ongoing import,
validation, mapping, and cross-walking of client data into the CDR.  This fee
includes the integration and maintenance of data from Client and Inovalon. 
Should additional data sources be utilized in the CDR, the monthly fee shall be
increased by $1,725 per additional data source (the “Monthly Additional Data
Source Fee”, with a one-time integration, validation, and mapping fee of
$12,250).

 

b. Monthly RAPS File Production, Reconciliation, & Reporting.  Beginning on the
SOW Effective Date, Inovalon will charge a fee for the monthly production of
RAPS Files from Client’s practitioner data, encounters, claims, and third party
diagnoses, with appropriate reconciliation and reporting as described in this
SOW, identified as the “Monthly RAPS File Production Fee” in Table 1 below for
each member enrolled in Client’s health plan(s) (or additional Member
Populations or such sub-populations unless otherwise agreed to mutually) as
indicated within the data processed for such Monthly Processing Period (an
“Actual Enrolled Member”).

 
Member Population
Expected
Enrolled
Member
Count
Monthly RAPS
File Production
Fee (per Actual
Enrolled Member)
Triple-S Advantage, Inc.  (H4005)
121,743
$ 0.48*

Table 1: Monthly Processing Fees


*in accordance with Section 4(f) of this SOW an additional $0.10 PMPM may be
assessed should Client elect more frequent production
 

c. Monthly RAPS File Processing & Submission Fee.  In the event Client chooses
to have Inovalon serve as its CMS third-party Risk Adjustment Data Submitter as
outlined under Section 2(a), for processing, formatting, and submission of
Client’s Medicare risk adjustment data, Inovalon shall charge Client a monthly
fee (the “Monthly RAPS File Submission Fee”) equal to $5,700.

 

9. Provision of Support Services.  Client may, in its sole discretion, utilize
support units (“Support Units”) in any proportion for the provision by Inovalon
of support services outside the scope the Services.  Inovalon will invoice
Client for the Support Units in arrears at the price of $50 per Support Unit.
Client may elect to use the Support Units for Client IT / CAAS integration
support and/or client operations process improvement consulting services and
Inovalon agrees to provide to Client IT / CAAS integration support and/or client
operations process improvement consulting services (“Support Services”).  In the
event that a Client request for Support Services is expected to incur Support
Units, Inovalon will provide a good faith estimate to Client and receive
Client’s written approval prior to beginning such work related to such request
for Support Services

 

a. Support Units are determined based on the following levels of support.

 

i. Level 1 Support: Support questions regarding basic technical questions which
are not product specific (e.g. questions regarding logging into the Inovalon
Client Web Portal).  An example of Level 1 Support (which is always included) is
technical assistance in accessing ePASS or the Client Web Portal.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #3 – CAAS Services
Page 6 of 7
 

ii. Level 2 Support: Support questions which are product-specific (i.e. specific
to the Prospective Advantage solution, services, and/or subject matter) and
which are considered basic in their complexity as well as product-specific
training.  An example of Level 2 Support (which is always included) is the daily
operational support of the client services organization including reviewing the
Prospective Advantage Financial Impact Report, or product specific training such
as CARA issues log training.

 

iii. Level 3 Support: Support questions which are product-specific (i.e.
specific to the CAAS solution, services, and/or subject matter) and which are
considered advanced in their complexity, but which do not require a senior
management person’s involvement (i.e. not requiring a: product leader, Senior
Director (or higher), or Medical Director).  An example of Level 3 Support is
generating a specific financial report investigating particular HCC’s or medical
conditions by a particular medical group.

 

iv. Level 4 Support: Support questions which are product-specific (i.e. specific
to the CAAS solution, services, and/or subject matter) and which are consider
highly advanced in their complexity, therefore requiring (or, at the request of
the Client, involving) a senior management person’s involvement (i.e. not
requiring a: product leader, Senior Director (or higher), or Medical Director). 
An example of Level 4 Support is performing a risk adjustment accuracy project
which compares found HCC’s by a specific medical group on a year over year
basis.

 

b. Support Units are calculated based on the amount of time and the level of
support utilized as set forth in Table 2 below.

 
Support Level
Number of Units /
Hour
Cost by the Hour*
Level 1
Included within scope of Services
Level 2
Included within scope of Services
Level 3
5
$ 250
Level 4
6
$ 300

Table 2: Support Units


* Level 3 and Level 4 are calculated in hourly increments.
 

10. Specification Changes.  In the event that CMS should materially change the
HCC technical specifications or RAPS file technical specifications Inovalon
reserves the right to adjust the fee structure outlined within this SOW
accordingly; provided, however, that such fee structure changes, if any, must be
reasonable, proportional to the changes in such technical specifications.

 

11. Limitations of Data Accuracy.  Both parties acknowledge that the accuracy
and completeness of the Services may be limited by inaccuracies and
incompleteness, if any, within data provided by Client to Inovalon.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #3 – CAAS Services
Page 7 of 7


Schedule 1 to Statement of Work #3
 
CMS RISK ADJUSTMENT DATA SUBMISSION
 
DATA SHEET
 
 
CMS Data Submitter Information
Plan Number (Hnnnn):
 
Plan Name:
 
Address:
 
Fax Number:
 
Operations Contact Person:
 
E-mail address:
 
Phone Number:
 
Technical Contact Person:
 
E-mail address:
 
Phone Number:
 

 
Inovalon Process Information
Date of First Inovalon CMS Submission:
  

 
Initials:
 
   
Date:
 

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 1 of 14
 
Statement of Work #4
 
CLAIMS & PAYMENT INTEGRITY
RETROSPECTIVE MEDICARE ADVANTAGE RISK ADJUSTMENT
(Known as Capitation Risk Adjustment, or CARA®, services)


This Statement of Work #4 (this “SOW”) is entered into and effective as of
January 1, 2016 (the “SOW Effective Date”) pursuant to the terms and conditions
of that certain Master Services Agreement dated January 1, 2016 (as amended, the
“Agreement”) by and between Inovalon, Inc. (“Inovalon”) and Triple-S Advantage,
Inc., (“TSA”), administered by Triple- S Advantage Solutions, Inc.  (“Client”). 
Inovalon will use all commercially reasonable efforts to provide the following
CARA® services (the “Services”) to Client in a professional and workmanlike
manner.
 

1. Definitions.  For the purposes of this Agreement, in addition to the common
process definitions set forth in Section 3(d) below applicable to the specific
CARA Processes outlined in Section 3 (Service Segments), the following terms are
defined as follows:

 

a. “Member Population” shall mean the group of members comprised of the
enrollees within the Medicare Advantage product line of Client for which
Services are to be rendered, as designated by Client.  Inovalon and Client agree
that Inovalon will be the sole third party vendor only for the provision of the
contracted Services for the Member Population as outlined in this SOW.  With
respect to the Member Population, Client may, at its discretion, complement or
pursue additional initiatives using other contractors, but, Client agrees to
share with Inovalon the results of any such complementary services.  For
clarity, such complementary services will not be in lieu of or decrease from the
Services provided by Inovalon.  Additionally, nothing in this definition
prevents Client from revoking delegated Services in the event of a breach on the
part of Inovalon.  Client shall supply Inovalon with identifying information for
those individual members included in the Member Population. Client has the right
to exclude Medicare Advantage members from the Member Population, subject to the
limitations described below.  Client will ensure that the Member Population
meets the minimum requirements listed below.  Client will define the Member
Population by providing Inovalon with written notice of a preliminary percentage
estimate by October 1st preceding the applicable calendar year, a final
percentage by November 1st preceding the applicable calendar year, and the
actual members within the Member Population within one week of December 7th
preceding the applicable calendar year. The parties acknowledge that the
flexibility to define the Member Population may affect the ability of Inovalon
to meet certain return on investment provisions in a particular SOW, and this
will be taken into consideration when measuring the return on investment
requirements.

 

i. For the calendar year 2016, the Member Population shall be comprised of no
less than sixty-five percent (65%) of Client’s total then-current Medicare
Advantage membership.

 

ii. For the calendar year 2017, the Member Population shall be comprised of no
less than fifty-five percent (55%) of Client’s total then-current Medicare
Advantage membership

 

b. “CEDI Identification Logic” shall mean that set of proprietary,
clinically-driven algorithms within the solution used to identify data which
suggests evidence of a gap between existing documentation and that documentation
needed to accurately reflect a member’s HCC-driven reimbursement factor.  These
incongruences between documented encounter data (used by CMS for reimbursement
calculations) and data suggesting the existence or required validation of
chronic, additional, worsening, or more accurately classified disease processes
that are not already within the standard claims coding system of Client (as
would be submitted to CMS) are referred to as “Clinical Encounter Data
Incongruences” or “CEDIs”.  The CEDI Identification Logic is a proprietary
process and is a component, along with all proprietary data sets utilized
thereby, of Inovalon Intellectual Property.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 2 of 14
 

c. “Target CEDI” shall mean a clinical encounter data incongruence (CEDI) which
is identified during the processing of Health Plan Data Sets (defined below),
with the application of the Inovalon CEDI Identification Logic suggesting the
existence of chronic, additional, worsening, or more accurately classified
disease processes that is not already documented within the standard claims
coding system of Client (as would be submitted to CMS).

 

d. “Field CEDI” shall mean a clinical encounter data incongruence (CEDI), other
than a Target CEDI, which is identified during review of a member’s medical
record data that is found to be a chronic, additional, worsening, or more
accurately classified disease processes that is not already documented within
the standard claims coding system of Client (as would be submitted to CMS).

 

e. “CEDI Member” shall mean an enrollee (or member) of a Client health plan
identified through the application of Inovalon’s CEDI Identification Logic as
having one or more claims and encounter data incongruence(s) which are believed
to substantiate the existence of an uncoded, under-coded, mis-coded, or
ineligibly coded impact on past, current, or future reimbursement rates.

 

f. “CEDI Member Medical Record” shall mean any unique and individual medical
record pertaining to a CEDI Member.

 

g. “ChaseWise” shall mean that process proprietary to Inovalon that enables an
efficient ordering of CEDI Member Medical Records, available practitioners, and
associated site locations designed to facilitate a highly cost-effective
prioritization of potentially contributing practitioners, medical records, and
medical record locations.

 

h. “Factor Change Potential” or “FCP” shall mean that amount of difference
between a member’s known factor and associated HCC and that determined to be
potentially represented within identified CEDI(s).

 

i. “FCP Threshold” shall mean that amount of Factor Change Potential determined
by Client to be necessary to justify the pursuit of a medical record review of a
CEDI Member Medical Record.  For purposes hereof, a maximum FCP Threshold will
be set at 0.10 (the “Maximum Reasonable FCP Threshold”).  While Client may in
its discretion set the FCP Threshold to any value (greater or less than 0.10)
for purposes of managing the pursuit and verification of medical records by
medical record review processes, as detailed in this SOW, for the purposes of
the CEDI Identification Fee calculation provided in Section 6 below, such FCP
Threshold will be interpreted as being no higher than the Maximum Reasonable FCP
Threshold.

 

j. “Probability Threshold” shall mean that level of sensitivity determined by
Client to be necessary to justify the pursuit of a medical record review of a
CEDI Member Medical Record. The Probability Threshold can be set at high,
medium, low, or very low.  Unless set by Client at a different level the default
Probability Threshold will be “medium”.  While Client may in its discretion set
the Probability Threshold to any value (high, medium, low, or very low) for
purposes of managing the pursuit and verification of medical records by medical
record review processes as detailed in this SOW, for the purposes of the CEDI
Identification Fee calculation provided in Section 6 below, such Probability
Threshold will be interpreted as being no higher than “medium” setting.  As used
herein, the Probability Threshold and the FCP Threshold will be collectively
referred to as the “CARA Thresholds”.

 

k. “Health Plan Data Set” shall mean files for the Member Population as more
specifically identified in Section 4(a)(iv) and as may be provided by Client in
raw native format, including such items as member demographics, member product
enrollment segments, provider demographics, provider service claims, provider
encounters and diagnoses, member laboratory results, pharmaceutical prescription
claims, and public data repository and registry files.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 3 of 14
 

l. “CARA Medical Record Chase Data Set” shall mean that data set which consists
of member, medical record location, and provider information associated with the
medical records of identified Eligible Target CEDI Members (see Section
3(b)(vii)(2)), as well as specific claims and encounter data incongruence
details, so as to enable the review of such medical records by a medical record
reviewer in an effort to substantiate suspected disease and/or co-morbidity
states for accurate HCC factor score rates.

 

m. “MRR Data Set” shall mean that data set which contains the abstraction
results of any medical record reviews conducted by Inovalon.

 

n. “Member Disease State Profile” shall mean the set of all known disease
conditions eligible for CMS or State Department of Health reimbursement under
the HCC CRG, CDPS, ACG, or DxCG, as the case may be, coding system for a
specific member, as well as relevant supporting data and associated encounter
and/or claim dates.

 

o. “Fully Integrated EMR” means an electronic medical record (EMR) with which
Inovalon’s technology platform is fully integrated such that medical record data
can be identified and abstracted directly from the EMR in a predetermined format
without the need to manually identify, extract, and process each document.  For
the sake of clarity, this does not include the remote or onsite extraction of an
EMR record from the front end of the EMR platform (such as screen scraping from
an EMR or printing or exporting EMR records to paper or some format).

 

p. “Traditional Medical Record Data Collection” means the use of traditional
medical record data collection methodologies (e.g., paper-based medical record
data collection, or any other non-Fully Integrated EMR methodology). 
Traditional Medical Record Data Collection includes printing or exporting EMR
records to paper or some format.

 

2. Term and Termination.  This SOW shall commence on the SOW Effective Date and
shall continue in effect through December 31, 2017 (the “Term”) and then
continue in accordance with the Transition Services described in Section 3.

 

a. Termination Option in the Event of Demonstration of Limited Benefit. 
Provided Client has reasonably satisfied its obligations hereunder, Client will
have a right to terminate this SOW (a) January 31, 2017 (the “Initial
Termination Option Date”) following the conclusion of the first full cycle of
Processes performed hereunder, and (b) the date of each anniversary of the
Initial Termination Option Date (each, an “Annual Termination Option Date”) (the
Initial Termination Option Date and each Annual Termination Option Date referred
to as a “Termination Option Date”), in the event that the aggregate
reimbursement improvement resulting from Processes does not exceed three times
the cost of the total fees paid to Inovalon in respect to such Processes,
calculated as the total financial impact as evidenced in Inovalon’s CARA Results
Reporting and Data (described below).  Each successive termination right will
expire upon the earlier of (i) 15 days after the respective Termination Option
Date, or (ii) the date Client notifies Inovalon of its desire to continue with
the Services contemplated herein.  For the avoidance of doubt, in the event that
Client does experience aggregate reimbursement improvement resulting from the
Processes hereunder in excess of three times the cost of the total fees paid to
Inovalon in respect to such Services, or as each limited termination right
provided under this Section 2 expires, the term of this SOW will remain in
effect and such termination right will become null and void.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 4 of 14
 

3. Transition Services.  In the event of termination or expiration of the
Agreement and with respect to Client’s Medicare Advantage Members who will no
longer be part of the Member Population effective January 1 of a contract year
in accordance with the process outlined in Section 1(a), Inovalon will provide
the support described below up until the end of the Transition Period (defined
as 3 the month period following (a) the Termination Date or (b) January 1 with
respect to Client’s Medicare Advantage members who are not part of the Member
Population in accordance with the process outlined in Section 1(a),) both (A) in
accordance with all standards set forth in the Agreement and this SOW and (B)
with the same level of accuracy, intensity and timeliness of Services performed
before receipt of the notice of termination or non-renewal, meeting all the data
specifications required by Client and CMS.

 

i. The Term (as defined in Section 2) will continue through March 31, 2018 (the
“Termination Date” for purposes of this SOW), the FRO Process CMS Submission
Deadline.  Inovalon will not begin any new CARA Processes in 2018 but will
complete those CARA Processes launched in 2017.

 

ii. Inovalon will perform clinical coding and HCCs abstraction for all medical
records received through the process then underway upon the Termination Date
within 90 days following the process underway on the Termination Date;

 

iii. Inovalon will make available RAPs files and EDS files for medical records
coded and abstracted during the final process by the earlier of (1) the CMS
submission deadline or (2) 90 days following the end of the process; and

 

iv. Inovalon will make available to Client (by uploading to a secure depository
designated by Client or through other methods mutually agreed upon by the
parties) all Medical Records received within 90 days following the process
underway on the Termination Date.

 

4. Service Segments.  Inovalon will provide services to Client consisting of
those components identified in this Section 3 of this SOW.

 

a. Future Reimbursement Accuracy Optimization Processes (“FRO Processes”): 
Inovalon will utilize Health Plan Data Sets to perform CARA processes on a
12-month date of service period (a “FRO Process DOS Period”) utilized for the
submission of data to CMS (on or before the respective deadline, referred to as
the respective “FRO Process CMS Submission Deadline”) for the setting of
reimbursement rates for a respective Future Reimbursement Payment Period (each a
“FRO Process Payment Period”).

 

i. Each FRO Process DOS Period consists of a period of 12 consecutive calendar
months, beginning either on January 1st or July 1st of each year.  The FRO
Process associated with the FRO Process DOS Periods beginning on January 1st
will be referred to as the “FRO 1 Process” and the FRO Process associated with
the FRO Process DOS Periods beginning July 1st will be referred to as the “FRO 2
Process.”  The first FRO Process DOS Period for which CARA processes are to be
undertaken under this Agreement is: 1/1/15 to 12/31/15.

 

ii. Each FRO Process CMS Submission Deadline occurs on the first Friday in March
(for FRO Process DOS Periods ending the preceding December 31st) or the first
Friday in September (for FRO Process DOS Periods ending the preceding June
30th), as the case may be, following the respective FRO Process DOS Period.  For
sake of example, the FRO Process CMS Submission Deadline for the submission of
all data associated with the first FRO Process DOS Period processed under this
Agreement is: 3/4/16.

 

iii. Each review of a FRO Process DOS Period and data submitted by the
respective FRO Process CMS Submission Deadline is utilized by CMS to set
reimbursement rates for the Client for the next full six consecutive month
period (i.e., either January through June or July through December, as the case
may be).  For sake of example, the period for which the first FRO Process DOS
Period processed under this Agreement impacts reimbursement (the respective FRO
Process Payment Period) is: 7/1/16 to 12/31/16.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 5 of 14
 

iv. The CARA FRO Processes period associated with each FRO Process DOS Period
(each a “CARA FRO Processes Period”) begins on the 15th day of the twelfth month
of the respective FRO Process DOS Period and concludes on the respective FRO
Process CMS Submission Deadline.  For sake of example, the first CARA FRO
Processes Period will generally begin 12/15/15 (or upon commencement of this
Agreement, as the case may be) and would conclude on the first FRO Process CMS
Submission Deadline, namely 3/4/16.

 
 

v. The combination of each respective FRO Process DOS Period, FRO Process CMS
Submission Deadline, FRO Process Payment Period, and associated CARA FRO
Processes Period is referred to as the respective “FRO Process Cycle”.  Figure 1
below presents a graphical rendition of four FRO Process Cycles.

 
[image0.jpg]
Figure 1: Future Reimbursement Accuracy Optimization (FRO) Process Cycles
 

b. Reconciliation Reimbursement Accuracy Optimization Processes (“RRO
Processes”):  Inovalon will utilize Health Plan Data Sets to perform CARA
processes on a 12-month date of service period (each a “RRO Process DOS Period”)
utilized for the submission of data to CMS (on or before the respective
deadline, referred to as the respective “RRO Process CMS Submission Deadline”)
for the setting of final reconciliation reimbursement for the respective RRO
Payment Period (each a “RRO Process Reconciliation Period”).

 

i. Each RRO Process DOS Period consists of a full calendar year beginning on
January 1st and ending December 31st of the same year.  The first RRO Process
DOS Period for which CARA processes are to be undertaken under this Agreement
is: 1/1/15 to 12/31/15.

 

ii. Each RRO Process CMS Submission Deadline occurs on second January 31st
following the respective RRO Process DOS Period (i.e. the end of the 13th month
following the end of the RRO Process DOS Period).  For sake of example, the RRO
Process CMS Submission Deadline for the submission of all data associated with
the first RRO Process DOS Period is: 1/31/17.

 

iii. Each review of a RRO Process DOS Period and data submitted by the
respective RRO Process CMS Submission Deadline is utilized by CMS to set final
lump-sum reimbursement for Client for the RRO Process Reconciliation Period. 
For sake of example, the period for which the first RRO Process DOS Period
impacts final reimbursement (the respective RRO Process Reconciliation Period)
is: 1/1/16 to 12/31/16.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 6 of 14
 

iv. The CARA RRO Processes period associated with each RRO Process DOS Period
(each a “CARA RRO Processes Period”) is sought to be distributed over as broad a
period as possible for maximal efficiency and outcome benefit and, as such,
begins during the second half of April of the respective RRO Process
Reconciliation Period and concludes on the respective RRO Process CMS Submission
Deadline.  For sake of example, the first CARA RRO Processes Period will
generally begin 4/15/16 (or upon the SOW Effective Date, as the case may be) and
will conclude on the first RRO Process CMS Submission Deadline, namely 1/31/17.

 

v. The combination of each respective RRO Process DOS Period, RRO Process CMS
Submission Deadline, RRO Process Reconciliation Period, and associated CARA RRO
Processes Period is referred to as the respective “RRO Process Cycle”.  Figure 2
below presents a graphical rendition of two RRO Process Cycles.

 
[image1.jpg]
 
Figure 2: Final Reconciliation Reimbursement Accuracy Optimization (RRO) Process
Cycles
 

c. Common Process Definitions:  The following are definitions common to each of
the processes outlined within Sections 3(a) and 3(b) of this SOW.

 

i. The combination of the FRO Processes and RRO Processes will together be
referred to as the “CARA Processes”, and will individually be referred to each a
“CARA Process”;

 

ii. The CARA Process date of service periods, FRO Process DOS Period and RRO
Process DOS Period will together be referred to as the “CARA Processes DOS
Periods”, and will individually be referred to each the respective CARA Process’
“CARA Process DOS Period”;

 

iii. The CMS deadlines, FRO Process CMS Submission Deadlines and RRO Process CMS
Submission Deadlines, will together be referred to as the “CARA Processes CMS
Submission Deadlines”, and will individually be referred to each the respective
CARA Process’ “CARA Process CMS Submission Deadline”; and

 

iv. The CARA Process Periods, the CARA FRO Process Periods and the CARA RRO
Process Period will collectively be referred to as the “CARA Processes Periods”,
and will individually be referred to each the respective CARA Process’ “CARA
Process Period”.

 

5. Inovalon CARA Data Processing Responsibilities.  Inovalon will provide
services to Client consisting of the following components:

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 7 of 14
 

a. Project Initiation Activities & General Project Management.  Inovalon will
undertake the following steps in preparation for the CARA administrative data
processing:

 

i. Project Integration Call: Inovalon will schedule and coordinate a project
integration call with Client during which the following materials and topics
will be provided, introduced, and addressed:

 

1. Inovalon Contact Information:  Team contact information for primary Inovalon
project personnel and support escalation protocols will be provided to Client;

 

2. CARA Project Plan:  A comprehensive CARA project plan will be provided to
Client which will include data delivery schedules, Inovalon deliverables, and
Client deliverables; and

 

3. CARA Project Questionnaire:  A questionnaire identifying key information
requirements by Inovalon of Client (such as the clarification of Client IT
personnel contact information, database characteristics, and other such
applicable details) will be provided by Inovalon to Client with concrete
follow-up completion and timeline requirements.

 

ii. CARA System Training:  Inovalon will schedule, coordinate, and conduct CARA
Reporting & Analytics system training for designated Client personnel consisting
of instructions for accessing:

 

1. Client Web Portal functions;

 

2. Financial Impact Reporting;

 

3. Management of CARA Thresholds; and

 

4. Process Reporting & Analytics.

 

iii. Establish Joint Schedule:  Based on the information gained from the Project
Integration Call (Section 4(a)(i) above) and information returned to Inovalon
within the CARA Project Questionnaire, Inovalon will establish and conduct a
mutually agreed upon comprehensive schedule for conference calls (generally
bi-weekly ) for, amongst other issues, the:

 

1. Provision of project status reports;

 

2. Review and reconciliation of CARA Project Plan activities;

 

3. Review of issue tracking reports (if any) and respective resolution of
status; and

 

4. Identification and discussion of new issues for resolution (if any).

 

iv. Specification of Data Requirements:  Based on the information gained from
the Project Integration Call (Section 4(a)(i) above) and information returned to
Inovalon within the CARA Project Questionnaire, Inovalon will provide Client
with a comprehensive outline of data required by Inovalon for the CARA
administrative data processing of the Member Population (which will constitute
the Health Plan Data Set for the Member Population and which shall be updated
from time to time) including, amongst other data, the:

 

1. Member demographics data;

2. Member historical HCC data;

3. Member historical factor data;

4. Member claims and cost data;

5. Member enrollment data;

6. Member laboratory data;

7. Member pharmacy and cost data;

8. Member procedure data;

9. Member durable medical equipment data;

10. Payment agent-specific data such as:

a. Medicare Advantage data such as:

i. RAPS & RAPS return data;

ii. MOR detail data;

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 8 of 14



iii. MMR detail data;

iv. CMS bid data;

v. EDS submission & response files;

b. Managed Medicaid data such as:

i. Electronic submission file data (e.g. MEDS II, MEDS III, eData, etc.);

ii. State bid, factor, and rate data;

c. Commercial data such as:

i. Monthly premium data.

11. Care provider data.

 

b. Performing CARA Data Processing & Management.  For each of the CARA Processes
and for each Member Population, Inovalon will undertake the following CARA
processing services based upon clinical best practices, designated cost-benefit
thresholds, and in accordance with CMS HCC technical specifications (as may be
revised by CMS from time to time):

 

i. Providing assistance to designated Client personnel in the provision of
Health Plan Data Sets to Inovalon via secure FTP portal (or alternate method as
mutually agreed to between Inovalon and Client);

 

ii. Coordinating and leading native data mapping conference calls with
designated Client personnel to resolve data inconsistencies revealed during
Inovalon data validation processes;

 

iii. Implementing data mapping processes to facilitate import of Health Plan
Data Sets;

 

iv. Establishing historical and current rate factors for each Member based upon
member demographics and relative HCCs known to Client as provided within Health
Plan Data Sets;

 

v. Establishing historical and current member capitation rates based upon member
demographics and HCCs known to Client as provided within Health Plan Data Set;

 

vi. Applying Inovalon’s CARA processes to Health Plan Data Sets pertaining to
the respective Process DOS Period to identify candidate Target CEDIs;

 

vii. Cross-referencing identified candidate Target CEDIs against each respective
member’s known Member Disease State Profile to identify previously
unsubstantiated disease states (the “Newly Identified CEDI Disease States”);

 

viii. Filtering candidate Target CEDIs that have been found to represent Newly
Identified CEDI Disease States against established Client CARA Thresholds to
identify members eligible for follow-up medical record review investigation (the
“Eligible Target CEDI Members” and their respective CEDIs, “Eligible Target
CEDIs”);

 

ix. Formulating CARA Medical Record Chase Data Sets consisting of relevant
Eligible Target CEDI Members;

 

x. Prioritize CARA Member Medical Records within CARA Medical Records Chase Data
Sets via the application of Inovalon’s ChaseWise medical record chase order
classification logic;

 

xi. Coordinate CARA Medical Record Review (MRR) Data Exchanges & Integration as
outlined within Section 4(c) below;

 

xii. Providing comprehensive reporting of CEDI Members, associated medical
record review findings, financial impact results, and information on coding
improvement opportunities to Client;

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 9 of 14
 

xiii. Generate and provide to Client a Risk Adjustment Processing System (RAPS)
file and EDS file (the “RAPS File”) for review by Client and submission, in
whole or in part at the sole discretion of Client, to CMS on or before the
respective FRO Process CMS Submission Deadline or RRO Process CMS Submission
Deadline, as the case may be; and

 

xiv. Establishing updated Member Disease State Profiles based upon integrated
results of resulting MRR Data Set.

 

c. Coordinate CARA Medical Record Review (MRR) Data Exchanges & Integration. 
Inovalon will provide services with respect to any necessary medical record
reviews, which will be fully coordinated and managed by Inovalon.  Inovalon will
manage all necessary medical record reviews as follows:

 

i. Inovalon will facilitate the cleaning of the CARA Medical Record Chase Data
Set in seeking to clarify the physical location of sought CEDI Member Medical
Records (the “CEDI Member Medical Record Site”);

 

ii. Inovalon will contact valid CEDI Member Medical Record Sites, provide
evidence of authorization for sought medical  record reviews, and coordinate
efficient scheduling of identified CEDI Member Medical Records;

 

iii. Inovalon will undertake the request, remote and/or onsite review of
identified CEDI Member Medical Records seeking to substantiate and/or further
clarify the existence or absence of disease processes suspected within the
respective identified Target CEDI, and subject to the availability of such CEDI
Member Medical Record, a separate medical record review will be performed for
each applicable Target CEDI within each such medical record (i.e., each unique
Member/Target CEDI/Provider medical record combination which is reviewed is done
so as a separate and unique medical record review);

 

iv. Inovalon will digitize relevant medical record components that substantiate
the findings as outlined in 4(c)(iii) above unless digitizing is not permitted
at the time of the onsite review by the CEDI Member Medical Record Site;

 

v. Inovalon will provide to Client all reviewed medical record results and
substantiating digital scans of relevant medical record components;

 

vi. Inovalon will collect and will provide to Client a copy of all medical
records collected as part of the HCCs abstraction for risk adjustment purposes;

 

vii. Inovalon will give the option to providers to deliver medical records by
mail, fax, or secure FTP or secure thumb drive;

 

viii. Each month Inovalon will review all suspected Members that require a
medical record to be reviewed; and

 

ix. Inovalon will provide to Client a monthly report containing providers by
Alianza (defined as an administrative entity organized under the laws of the
Commonwealth of Puerto Rico, engaged in the business of providing primary
healthcare services disclosed to Inovalon through the Health Plan Data Set),
number of medical records requested and number of medical records received.

 

d. Provision of CARA Results Reporting and Data.

 

i. Process Reporting: Providing Member Population process-level progress
reporting, financial/HCC impact summary result reporting, chronological
financial/HCC impact results comparison reporting;

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 10 of 14
 

ii. CARA Member Reporting: Providing Member Population member-level reports by
HCC for review and validation of results by Client;

 

iii. Member-Level Reporting: Providing member-level reporting for each HCC, each
medical record review report, and medical record component details to facilitate
Client’s claims audit, claims adjustment, and risk adjustment processes; and

 

iv. Summary Reporting: Providing CEDI process reporting for executive level
summary statistics regarding project management, process findings, and financial
impacts.

 

e. Service Level Agreements (SLAs).

 

i. Timeline for processing Medical Records  For all medical records collected,
Inovalon agrees to review, code and process each such that 90% of the volume
(the “Minimum Commitment”) is ready for the subsequent RAPS file and EDS file
within twenty (20) business days.   Exceptions to this are when a volume of
records greater than 10,000 is received in a given week.

 

1. Method of Determination of SLA Performance.  This SLA will be measured on a
monthly basis.

 

2. Consequences of Failure to Meet SLA.  Inovalon will be penalized five percent
(5%) of the MRR Fee for each medical record that fails to meet the Minimum
Commitment.

 

f. Optional CARA RRO Recharge Process.  In addition to the Services described in
this SOW in an effort to apply incremental resources on improving the risk score
accuracy pertaining to a particular date of service period), Client may request
that Inovalon undertake a rerunning of analytics for the purpose of identifying
additional CEDIs and corresponding medical records for review (each rerunning, a
“RRO Process Recharge”).  Upon mutual consent, Inovalon will perform the RRO
Process Recharge and will invoice the fees for such additional CEDIs as
described in Section 6(a)(ii) of this SOW and Inovalon will invoice any
corresponding medical record reviews as described in Section 6(a)(iii) of this
SOW.  There is no additional CARA Base Processing Fees charged in association
with any such RRO Process Recharge.

 

6. Client CARA Administrative Data Processing Responsibilities:  Client will
provide process support to Inovalon consisting of:

 

a. Project Initiation Activities & General Project Management.

 

i. Designating Client internal personnel for, and participation in, Project
Integration Call as outlined in Section 4(a)(i) above;

 

ii. Providing project initiation materials to Inovalon as requested by Inovalon,
including, amongst other items:

 

1. Identification of those personnel at Client who are to be involved with the
CARA administrative data processing project, including contact information,
clarification of rolls, and related roll support escalation protocols;

 

2. Completion of the CARA Project Questionnaire as provided by Inovalon to
Client within seven calendar days (or longer period of time as may be mutually
agreed to by Inovalon and Client) of provision by Inovalon; and

 

3. Feedback on CARA Project Plan including production schedules, Inovalon
deliverables, Client deliverables, and production milestone expectations, and
written acknowledgement of plan within seven calendar days  (or longer period of
time as may be mutually agreed to by Inovalon and Client) of provision by
Inovalon.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 11 of 14
 

iii. Designating Client internal personnel for, and participation in, CARA
System Training as outlined in Section 4(a)(ii) above;

 

iv. Designating Client internal personnel for, and participation in, conference
calls between Inovalon and Client, occurring at least bi-weekly (i.e. every
other week), regarding the status and schedule of CARA Administrative Data
Processing services as outlined in Section 4(a)(iii) above; and

 

v. Monitor and review decision factors underlying the CARA Processes, including
particular prioritization rules relevant to the ChaseWise ordering protocols and
CARA Threshold determinations, and provide Inovalon with confirmations and
appropriate authorizations of default options or alternative selections, as the
case may be.

 

b. Performing CARA Administrative Data Processing & Management.  For each of the
CARA Processes and for each Member Population, Client will undertake the
following responsibilities:

 

i. Providing necessary complete Health Plan Data Sets to Inovalon via secure FTP
portal (or alternate method as mutually agreed to between Inovalon and Client)
on or before the 10th day of each month (the “Health Plan Data Set Due Date”);

 

ii. Providing complete and accurate (to the best of Client’s knowledge)
documentation to Inovalon pertaining to definitions of all file fields and
mapping of all proprietary codes utilized in the Health Plan Data Set;

 

iii. Designating Client internal personnel for, and participation in, native
data mapping conference calls with Inovalon as outlined in Section 4(b)(iii)
above;

 

iv. Providing assistance in the resolution of native data mapping
inconsistencies revealed during Inovalon data validation processes as outlined
in Section 4(b)(iii) above; and

 

v. Providing to Inovalon all necessary baseline member demographics, known HCCs,
and established factors for calculating baseline capitation rates as outlined in
Section 4(b)(iv) above.

 

c. Coordinate CARA Medical Record Review (MRR) Data Exchanges & Integration. 
Client will be responsible for the following items related to the medical record
review process: Identification and determination of CARA Thresholds for
utilization in creation of CARA Medical Record Chase Data Sets for each Member
Population (as such CARA Thresholds will be determined by Client via execution
of a CARA Factor & Probability Threshold Selection Form in association with each
CARA Process; provided, however, that in the event that such Form is not
delivered by Client to Inovalon within 10 days of Inovalon’s request therefor,
Inovalon will proceed with the default FCP Threshold of 0.10 and Probability
Threshold of “medium” for such CARA Process).  Additionally, Client is
responsible for working through and resolving the issues with CEDI Member
Medical Record Sites on the issues log available via the Client Web Portal (the
“Issues Log”) to ensure cooperation by CEDI Member Medical Record Sites.

 

d. Supporting CARA Results Reporting and Data Submissions.  Coordinating with
Inovalon to investigate and resolve potential errors or data inconsistencies.

 
REIMBURSEMENT AND PAYMENT SCHEDULE
FOR DATA PROCESSING SERVICES
 

7. CARA Administrative Data Processing Fees.

 

a. Process Fees:  For the services outlined within this SOW, Inovalon will
charge and invoice Client as follows:

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 12 of 14
 

i. CARA Processes Fees:  Inovalon will charge a base fee for each CARA Process
performed on each Member Population (the “CARA Processing Fees”) as outlined in
Table 1 below.  The CARA Processing Fee will be invoiced at the initiation of
the respective CARA Process Period and will be based on the Member Population
from the Health Plan Data Set processed for the applicable CARA Process.

 
Member Population
Population
Members
Enrolled
CARA
Processing
Fee
Triple-S Advantage, Inc. (H4005)
121,743
$ 39,823.53
$ 19,950

 
Table 1: CARA Processing Fees
 

ii. CEDI Identification:  Inovalon will charge a fee (the “CEDI Identification
Fee”) equal to $20.46 for each Eligible Target CEDI and each Field CEDI
identified through the provision of the CARA Processes.  The sum of any CEDI
Identification Fees will be invoiced to Client monthly in arrears.

 

iii. Medical Record Review Fees:  Inovalon will charge a fee for each Target
CEDI medical record review performed by Inovalon (the “MRR Fees”) equal to i) a
fee (the “Medical Record Review Fee”) equal to 27.09 per each medical record
review performed, plus ii) a mileage reimbursement (the “Mileage Reimbursement”)
equal to the sum of all mileage incurred in the medical record review process
multiplied by the IRS mileage reimbursement rate.  The sum of any MRR Fees will
be invoiced to Client monthly in arrears.  Additionally, in the event that a
Medical Record Review is conducted through a Fully Integrated EMR and not a
Traditional Medical Record Data Collection methodology (e.g., paper-based
medical record data collection, or printing or exporting EMR records to paper or
some format) the MRR Fee for each such review conducted through a Fully
Integrated EMR will be equal to $21.77.

 

b. Pass-Through Fees:  Inovalon will charge to Client the cost for the
pass-through items at cost, each of which shall be outlined in reasonable detail
by Inovalon (the “Pass-Through Fees”).  Examples of pass-through items are UPS
and FedEx fees.

 

8. Provision of Support Services.  Client may, in its sole discretion, utilize
Support Units in any proportion for the provision by Inovalon of support
services, as the case may be.  Inovalon will invoice Client for the Support
Units in arrears at the price of $50 per Support Unit. Client may elect to use
the Support Units for Client IT / CARA integration support and/or client
operations process improvement consulting services and Inovalon agrees to
provide to Client IT / CARA integration support and/or client operations process
improvement consulting services (“Support Services”).  In the event that a
Client request for Support Services is expected to incur Support Units, Inovalon
will provide a good faith estimate to Client and receive Client’s written
approval prior to beginning such work related to such request for Support
Services

 

a. Support Units are determined based on the following levels of support.

 

i. Level 1 Support: Support questions regarding basic technical questions which
are not product specific (e.g. questions regarding logging into the Inovalon
Client Web Portal).  An example of Level 1 Support (which is always included) is
technical assistance in accessing ePASS or the Client Web Portal.

 

ii. Level 2 Support: Support questions which are product-specific such as
day-to-day functionality, reporting, and use, specific to the CARA solution,
services, and/or subject matter and which are considered basic in their
complexity as well as product-specific training.  An example of Level 2 Support
(which is always included) is the daily operational support of the client
services organization including reviewing the Prospective Advantage Financial
Impact Report, or product specific training such as CARA issues log training.

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 13 of 14
 

iii. Level 3 Support: Support questions which are product-specific (i.e.
specific to the CARA solution, services, and/or subject matter) and which are
considered advanced in their complexity, but which do not require a senior
management person’s involvement (i.e. not requiring a: product leader, Senior
Director (or higher), or Medical Director).  An example of Level 3 Support is
generating a specific financial report investigating particular HCC’s or medical
conditions by a particular medical group.

 

iv. Level 4 Support: Support questions which are product-specific (i.e. specific
to the CARA solution, services, and/or subject matter) and which are consider
highly advanced in their complexity, therefore requiring (or, at the request of
the Client, involving) a senior management person’s involvement (i.e. not
requiring a: product leader, Senior Director (or higher), or Medical Director). 
An example of Level 4 Support is performing a risk adjustment accuracy project
which compares found HCC’s by a specific medical group on a year over year
basis.

 

b. Support Units are calculated based on the amount of time and the level of
support utilized as set forth in Table 2 below.

 
Support Level
Number of Units /
Hour
Cost by the Hour*
Level 1
Included within the scope of Services
Level 2
Included within the scope of Services
Level 3
5
$ 250
Level 4
6
$ 300

 
Table 2: Support Units


* Level 3 and Level 4 are calculated in hourly increments.
 

9. General Invoicing.  Except as otherwise provided above, Inovalon will invoice
Client for the Services provided on a monthly basis in arrears.  Inovalon will
provide to Client a detailed invoice outlining all costs related to medical
record reviews broken down by category and measurement unit. Subject to
Inovalon’s compliance with the provisions of this SOW and the Agreement, Client
will pay Inovalon for medical record reviews and associated expenses and other
out-of-pocket reasonable expenses incurred by Inovalon as part of these
services, provided that all such expenses with the exception of mileage and
print fulfillment expenses must be pre-approved by Client in advance of being
incurred and that all such expenses do not exceed more than TEN PERCENT (10%) of
the total aggregate services fees for these services. Inovalon shall provide
appropriate vouching documentation for all expenses.

 

10. Initial CARA Processes & Delay Impact on Medical Record Review Processes. 
It is acknowledged that the initial cycle of CARA Processes covered under this
Agreement are impacted by any constraint of process time, including the date the
Agreement is executed and delivered and the date proper Health Plan Data Sets
are delivered to Inovalon.  Moreover, Client understands and acknowledges that
Inovalon will dedicate specific resources and enter into particular commitments
in reliance upon the respective obligations and commitments made by Client
hereunder, and that each delay caused by Client has a material impact on
Inovalon.  As such:

 

a. In the case that either i) the execution date of this Agreement is later than
the start of one or more CARA Process Periods, or ii) necessary and complete
Health Plan Data Sets are not provided to Inovalon by the respective CARA
Process’ Health Plan Data Set Due Date, Inovalon will make reasonable efforts to
try to minimize the impact of Client’s delay on service delivery, however
Inovalon’s support or provision obligations (as the case may be) of necessary
medical record reviews as outlined under Section 4(c) of this SOW will
necessarily be on a “best efforts” basis for such respective CARA Processes; and

 

--------------------------------------------------------------------------------

Master Services Agreement
Statement of Work #4 –Capitation Risk Adjustment (CARA®) Scope of Services
Page 14 of 14
 

b. In the case that Client, in its discretion and at no fault of Inovalon,
requires Inovalon to delay or temporary halt support or provision of necessary
medical record reviews as outlined under Section 4(c) of this SOW either i)
during such medical record review processes, or ii) preceding such medical
record reviews processes such that the initiation of medical record reviews is
delayed, Client will pay to Inovalon a fee (the “Client Interruption of Service
Fee”) equal to 50% of the amount of MRR Fees that would have been due for such
medical record reviews which Inovalon staffed and that would have been performed
during such delay or temporary halt (calculated by the number of targeted
medical record reviews divided by the originally planned medical record review
period’s number of business days).

 

11. Specification Changes.  In the event that CMS should materially change the
risk adjustment reimbursement technical specifications, Inovalon reserves the
right to adjust the fee structure outlined within this SOW accordingly;
provided, however, that such fee structure changes, if any, must be reasonable,
proportional to the changes in such technical specifications.

 

12. Limitations of Data Accuracy.  Both parties acknowledge that the accuracy
and completeness of the Services may be limited by inaccuracies and
incompleteness, if any, within data provided by Client to Inovalon.

 
 

--------------------------------------------------------------------------------